Case 1:94-cr-01119-ERK Document 1049-1 Filed 10/30/20 Page 1 of 70 PagelD #: 2074

ADDENDUM
a7eg Saunjyeusis . . Lo |
6-7 BLE OIOIT B— a st/] XZ

: DPD CO OYE POM
. wa / tong? PK / VFA fe Y Vises 7 -

 

ar” | vs Y a

PLEO FL

 

 

[Gs PION *ASNodsay davis

 

 

, QO oe ,
oP USAF SSI j\ e277 OL SATAY WFP TOC,
| SALT PRUE OY FSS Py
EVEVESTLAL Oy ie TORS TPO TTT FT IQA

PAINE ~CVMATIS] SPAY *LSANOAY YAGNAISO -

   

 

 

JS

 

 

 

 

O/ CL=S — salva AGI AY SECT CABO), ‘OL
aS A PTRG POT

| COAVE IUNNONANSES CZ ITS # rae Poly “ar SAI  wous

OW4W YAdNFII0
AY

 

pala O18) MH

OAOY AL MOMMY mE USL
(owas siae) voy ag Nase (
ANA a4 lu25 Tym 91 3M)

*

Al
GREGORY SCARPA JR. -
P.O. Box 316
Fort Madison, lowa 52627

Friday, May 10, 2019

RRM Kansas City Residential Reentry Office
Attention: Kris Roble

400 State Ave., Room 131

Kansas City, KS 66101

RE: Application for Administrative Remedy Program/Reduction in Sentence (RIS),

Compassionate Release

Name: Gregory Scarpa Jr.

Federal Register Number: 10099050
Date of Birth 08-03-1951

Age 67

- Institution lowa state Penitentiary

 

 

. EXHAUSTION REQUIREMENTS
ISP Warden:
Date RIS request received by institution: 05-20-2019
Date of ISP Warden of treatment Response: 07-05-2019
Response: “Denied @ this time. You need to State your release questions &
issues thru the Federal System Representative on their next visit.”
See Attachment:___1

 

Print Recipients Name here: Addressed to: Warden Wachtendorf-
Responded on her behalf by Warden of treatment Mike Schierbrock

Position at Institution: Warden of treatment
(Warden-Please fill.in date, Name & Position above, copy and return one copy to-sender)

 

 

Staff did not assist with RIS request.
This request was Not submitted by a third party

Page i of 4

A.2

\
e Reason for disposition: Both Medical And Age
e Date of disposition of request: Saturday, May 18, 2019

Attachments:

e i

e Medical, disciplinary and all other prison records are available to parties for
review, through my filing of this application.

This is a request for a motion under §571.61 Section: 2-initiation of Request-
Extraordinary or Compelling Circumstances-
See: 18. U.S.C. 4205(g)/or18U.S.C.3582(c) (1) (A); Subsection; 4.b. Elderly
inmates with medical-condition:
Must fit the Following criteria:
e Age 65 & older: Yes
e Currently suffers from (chronic or serious) medical conditions related to the
aging process: Yes
e Experiencing deteriorating physical health that substantially diminishes their
ability to function in a correctional facility: Yes .
e Conventional treatment promises no substantial improvement to physical
condition: Yes
e Have served at least 50% of their sentence: Yes

Statement from Gregory Scarpa Jr.:

twould
like all parties to know of my current health issues. First, | cannot eat with the
general population and am forced to eat alone because of the throat cancer and
effects of the radiation. The reason, | eat to slow & choking is a frequent
occurrence sometimes frequent vomiting. Second, | cannot eat about 80% of the
meals prepared: by the prison for the same reasons stated. The prisons. had
replaced my hot meals with cold cuts for the last four years. Third, this matter is
becoming more severe as time passes and lam concerned sometime soon | could
choke to-death. Fourth, | have also suffered nerve damage and | have cognitive
decline verified by the prison Psychiatrist, simply put it could be early stages of
dementia/Alzheimer. These matters | speak on can be verified by ISP Prison

medical staff. Fifth, | also suffer with a hypothyroid issues making maintaining
Page.2.0f 4

A.3
weight difficult and | have a hearing problem which is increasingly becoming
worse. Sixth, | have had 5-hernias in the past 12-years, psoriasis causing skin
issues, high cholesterol, arthritis/joint pain, foot issues, and sciatic nerve issues.
Lastly, recently | have been diagnosed with cataracts.

All issues are serious and cumulative in severity with my aging.

The BOP should consider the following factors when evaluating the risk:

e Age at which the inmate was when he committed the offense: | have been in
prison since Age 37-(1988) ran consecutive with this current case committed
in 1995 trial held in 1999 and sentenced soon after.

¢ Whether the inmate suffered from these medical condition at the time the
inmate committed the offense: No

® Whether the inmate suffered from these medical condition at the time of
sentencing and whether the presentencing Investigation report (PSR)
mentions these conditions: No

7. _ FACTORS AND EVALUATION OF CIRCUMSTANCES IN RIS REQUEST:

Nature and circumstances of the inmates offense:

Criminal history

Comments from victims.

Unresolved detainers

Supervised release violations

Institutional adjustment.

Disciplinary Infractions.

Personal history derived from PSR

Length of sentence and amount of time served this factor is considered
with respect to proximity to release date or residential Reentry Center
(RRC) or home confinement date.

Inmate current age:67

Inmate age at time of offense and sentencing:

1. have been in prison since Age 37-(1988) ran consecutive with
this current case committed in 1995-trial held in 1999-and
sentenced soon after.

© Inmate release plans (employment, medical, financial).
Page 3 of 4

O00 0 00 000

oo

A.4
1. Assured Storm Protection-(great pay with medical benefits)
319 S. W. 13" Avenue
Pompano Beach Florida
Contacts: Office Manager Barbara & Owner Graziano Farrari
Phone # 654-772-9009
© Whether release would minimize the severity of the offense.

Dear Warden Wachtendorf, please return 1-copy to myself here at the prison
with your response and forward an additional copy to RRM Kansas City Residential
Reentry Office 400 State Ave., Room 131, Kansas City, KS 66101. | thank you for
your assistance with this matter and wish a happy retirement.

This is a request for BOP’s appropriate staff (See: Mr. F. Edwards) to signoff
in support of Gregory Scarpa Jr’s. Motion under §571.61 Section: 2-initiation of
Request-Extraordinary or Compelling Circumstances-

 

Signature of:

 

Printed Name of signature above

___-_____-2019 Date of signature above

 

Position of signer above

Page 4 of 4

A.5
U.S. Department of Justice
Federal Bureau of Prisons

Residential Reentry Management Branch

 

 

Kansas City Residential Reentry Office 400 State Avenue
Tower II, Suite 800

Kansas City, KS 66107

August 13, 2019

Gregory Scarpa #6767058
lowa State Penitentiary
PO Box 316

Ft. Madison, IA 52627

Dear Mr. Scarpa,

This is in response to your request for Compassionate Release/Reduction in Sentence
(RIS) consideration received July 30, 2019, wherein you are requesting to be considered for
RIS based on age, medical conditions, and completion of more than 50 percent of your

sentence.

Based on our review of your medical records, you do not meet the Bureau of Prisons elderly
with medical conditions RIS criteria. You are independent and are not experiencing
deteriorating mental or physical health that substantially diminishes your ability to function
in a correctional environment. Your current facility is able to manage your medical needs at

this time. -

If you do not agree with this decision, you may appeal using the Administrative Remedy
Procedures to Kansas City Residential Reentry Office, Federal Bureau of Prisons, 400
State Ave, Tower II Ste 800, Kansas City, KS 66101. Your appeal must be received
within 20 days from the date of this response.

Sincerely,

Gregg Fearday, RN
Acting Residential Reentry Manager

A.6
 

aqeq , aunjeusis

 

 

 

 

   

 

 

"Wf oe: YI UD D— .
(29D | ‘ASNOdSAU JAVIS
IPA OL CO Fre wedi COG SHI ES JTGA CF
P{LECKe, HE (OW AST G7 Fe —
Ce Yue
TZ, £ af af? SOF? 3 Uf tT
) TR GL eat Go IST SIU 7 *1Sania wIANaI40
B/-Se gg ava © 101
f

S20/Pe MINN ONIN TZ SILI # rom 77/4) oe woud

OWJW Y3J0NIIIO
dsi

 

     

 

   

 

 

 
    

 

A.7
 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 
 

 

 

 

3 Bess }

ae __ That a: _Srlends. OF omine..

 

 

Spatnstt : seeteete = encanto PN ea weet se

 

 

 

 

ATO”
Alechmeny 1 SOF 4

des Nw. Feord as ; |
Ny. hawr. 1D abel EE Bor dtepins. duis. ldte b gue qore
beth. WMisitsut WWE. tw. boa 2 dhe ee of my Cell Make. Gregan,

. Sear. be... fie Sfowted (29 ng feg the. aoe £ months 450.
San fuy - DESinniag se Word ak ne. bor smalt faces tual.
x Wadd fthronk. Wong of He Wath asle me &. Lake kien vl av
[med time, OF [erminh haw duct he had te. $0 to lak, bad dag
ath Wwas,.a@r Wheat ih wes tine fo eat. Daily Fins, Ore. Seat

fe Hae fivens Hatt La Wim acd at Risk ¢ Coda’. figure ont
duh. The meals, ner ace Alianat lomftelely. inediebie for.
Wie. Th +S hack fb wal a Cesar You lilec , tuo har So Nec
Prediey 9 af deAresseck pod tured Awan .& brale wien) be Gus
. ne Cuokes.. ar alert query Aw bitte, Th 3s alco bad do
See 9: bea feel embovasved When Ke asley mic for hel?
taken, les.bch Of | Clues ood Cell. beaawse SuPle fsks
. ia ®D. Fay sicatly demand ing ON him. fs Ov time IA
. Yee Cel tegeduer Ras  Aagressed Tree pobtced nob enk Pawrea|
bet Mela | hwy, It. Safa I bs avrccut Cel( made,
(Ree Id terdoks acctimabing te try aian Sibvedian, bel
: Ans. Mel? TF bave needed Raldushins of aay advice sue needed
. Ine hes. given we. Te hell ML Sceya. Ov of kércluess ard
. be wesc ik. tug ight Fratag te do. TH iS bere je. Lode.
Amen With So Moor Prke ad Sel work, Se,
1 Silead hy Deca’. hes embonerscl te ask for Whig
5 Vote has lebter gives You a vetlyy View OF te man
De Weh Hine VOme,
Siaceve ly Blvcck The hon” los kus

 
 

    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ATTACHMENT:

 
“atthcemedT S

comsiennamnemenminis A TOI Qc tel nec 6Or Z U7 0 3° 2 “n° Gol
an forsshons lb: ery wWalsin ade xz » ZN |

nw cleclare.. juwidies. Gewalhe o€..(eh put, eke

sancmagrennint wend mettentt “bbe. Soregping. A LN KS O., Aine. borreeX, cen evioen arte —
saniy nanan eng brave been: freinds. woth. Gre e eS Gace. Cee... i
Isl. Ses9 yer g\ M2405... Gud, aksp. sdery. Usha. tna Merwe

OLESIE LISTEN citar Feat

| a we We. SO wustrie’... be dung hag Oud. of

 

weet:

 

panes

PEEPLES! LOR RAS

Rane eed cee” Ath ert eaTy awy thee Boe eT Ue. o a. BORNINSE

saves tame ioe Incue mal ot Lee. 4 yen. Sem
va Mc: Leo Sea lian te. Nye... nate ware... SOK VS - scone
a = Woe Leask llownplce. ob Ute Sambi
Sees. BAD ODL WES. Ne. da. _ ae. Comore... UCL. a —
ste men nae Se NRG. o LIVE M oC LANES. Wag, alias. wan Sevrnre settee

BRO dread OO. Gan Wear a.6 Wa l\n le. inllro)

 

 

Nore aes.

 

STENT, faethe

ee ee RIE PD Matar ine alae i

DuneSte. 0OSe IAW. 2. Sagat wk eS.

emt endian Melanson Gere eet se

secant a Oa Sensis’, AMA SMA nares a
cn ed cee. voted. Ace. Leluae FV ene
hoe. - Sptus e Wate + 0 Va gs Ca Cer.
docssvine brent —Tbgiare e. We. Deo Aesesuns yn 68.4, Wha nbe.
Ock: Sceedow. 4 Jo \e- bDvt\n lars Laws W oe.
ce Ws Vag be Gar L... 64. \iSe, QS... eolrerres:
vs “ES Lo. de AGC Le LANINS quithln.. a. roe —
- pis in. Coweern. pas. Waa. Oot. s I...
f nSider. cA. bk... lSsuzs. Sep Sa
owe ak leas Nie. a Vaz. Raat, kU aS.
he ai agli AM... ee VOOM... Aas oe oa

 

 

 

 

hares

  

 
Sc OIRAAL EEC LE cunient-1049¢t. Filed-sere = 4
ABUTS Pole we Lee. eee

FOS 2
#0. B&ke SLG

. LBP. LM. 2) eee Ot Wladhiscer FIR Oe CLL. |

 

Pete ate ect eet meanness Me ret

ett me ZS Wate judlaw. patalings ke, Lackey
a Zz Gees. SLB, WEBS. Lael. MULL... SCE E,
epee taeeteaern + Mie ZL. Ligeuag. BELL. LEUBMA, pl LEE. thangs
sever wenn set... ofb ec. _ acne Lal VEBES.. Ze... tea sz senccamnrn
secmtevne 2 At hoo Luan are-enine wage nemme ee ent neetnnne,
cewatvi ins cumembee. tall E22. ttle LXE BaF 2 Zz... bow Ce
catenins Lae. a kth nanyablf. Cth Sram AE. ABS hoe LAG a,
_— 1» LULLEE. LB ied, QLBEL. Alesis a ae
sete belocize t2i6. ALLAN... Kn, MEY eae
— LY, eh GLAS. AAPL 0. Bie.. AS ie Et Meg vaenenes
oe es a LR AS. a Lk2 Mth@low.. Ai LB LESIBD

LOLCS.,.. Lab 6... be. Loe. ge. L222.
svugrormnnane nt AMBER.

Aten, por ner RCE: LER.

 

means

 

 

 

 
     

 

S2AWNNTDt

 

 

 

 

 

 

 

APN Taian ot vein setreistatas es Senet

 

 

 

AE EN ATS NERY ETE Te NE 1 MOTRIN ELE,

smecranvenieivearentet! 4 wma "ZL gun. dantenne TS Be fantacy
| finn aS. tose, Ae... alll ALI, defeeeden IP De
see ee Civeitegeintaenwaa Eo MLE. BE Letebr A LL AS Llten. Zz

ayy ae,
gag a tens

a believe LUE evel? be. LEA SEA BOE. .
— Anh Lele oF JEL

own  ALMEMALUEL, fp Leese Ze2022. |
sever ~ Gases. ad bat Cn. ae Miata, fee.

 

 

 

   

 

 

  
 
 

 

    
 

   
August 29, 2019

To Whom it May Concern,

Our names are Danielle and Gregory Scarpa and we are writing this letter on behalf of
my father-in-law, and my husband’s father, Gregory Scarpa Jr. He recently applied for
Compassionate Release/ Reduction in Sentence (RIS) and was denied. The rejection letter of
his Compassionate Release/ RIS states that he does not meet the Bureau of Prison’s Elderly
with Medical Condition Reduction in Sentence (RIS) criteria. They claim that he is
“independent” and not experiencing deteriorating mental or physical health that substantially

diminishes his ability to function in a correctional environment. The rejection claims that his
current housing facility is able to manage his medical needs at this time. My father-in-law has
multiple medical issues, including Stage 4 Throat Cancer, that are not continually monitored in
the state penitentiary and that is a hazard to his health and his quality/ quantity of life. . Maybe if
someone from the Bureau of Prisons would actually meet him in person and spend a few hours
with him, instead of just reading reports about his health, then it would be obvious to the Bureau
how much he is NOT independent and that the prison facilities are now hindering and
substantially diminishing his health and he is progressively getting worse as time goes by.

We will be explaining in detail the multiple medical issues that are affecting our father,
Gregory Scarpa Jr.and how living in a state penitentiary is definitely hindering his health
problems. My father-in-law is a survivor of Stage 4 throat cancer. The first time | met him in
person was in 2015, soon after one of the major surgeries performed on his throat in treating the
throat cancer. My husband and | just recently came back from my second visit with him in the
beginning of August of this year (2019.) When we compare the way Greg looked physically
between the two visits 4 years apart, we must admit he looked better in 2015, even though he
just had major surgery on his throat and was undergoing chemotherapy and radiation at the
time. We fear that his cancer will return, which is a normal fear for anyone with a family member
in remission from cancer. But, the difference is my father-in-law can not go to the doctor for a
checkup that easily. Unfortunately, it may take quite some time for Greg to finally get to the
hospital or doctor's office after putting in a request to see a doctor. Cancer can be growing
rapidly inside him long before he is able to get testing done on the status of the cancer. If, God
forbid, the cancer does come back, then he would have to undergo chemotherapy and radiation
for the second time in prison. . ,

Another health problem that we are very concerned about is his brain functioning;
memory loss, lack of concentration, forgetfulness and the results of his last brain test. Greg’s
psychiatrist at lowa State Penitentiary, Joy, recently received results from testing performed on
his brain and it shows Mild Cognitive Impairment, which is often a precursor to Dementia. If
Greg was on the outside, his docior would most likely recommend that Greg be put on proper
medications which could help prevent or slow down the progression of the Dementia. But in the
state penitentiary setting, Greg will not be put on the proper meds that could help improve or

prevent dementia. His memory loss has definitely declined since our last visit 4 years ago. For
example, he is forgetting stories that he has told many times in the past. He would tell the same
stories, word for word, over the years, but on this last visit, he kept forgetting pieces of these

A.16
stories when he was trying to tell them. He became very repetitive in asking the same questions
more than once, forgetting that he had already asked the question and received an answer. We
also noticed that he is experiencing problems comprehending things he just read or heard
about; it takes him a lot longer to understand things and his memory retention has gotten much
worse. It has become very difficult for him fo retain certain information that he would like to talk
about the next day or days after, j.e.; sports scores and plays that happened during a sports
game. His forgetfulness was extremely obvious to us this visit. Greg kept forgetting the prepaid
visitor card (that we put money on to pay for food and drinks during the visits) numerous times
inside the various vending machines. The only time he remembered that he left the card in the
machine was when one of us went to use it to purchase something to eat or drink. He had to
keep reminding him to grab the card as soon as he is done using it. We are very concerned
about his declining brain functions, memory loss and concentration. Within this past year, Greg
was at “work” as a woodworker in the prison and had cut his finger on one of the machines.
This accident required him to have to have surgery on his finger.

Greg’s hearing, or lack of hearing, is a big concern of ours. We have noticed while
talking on the phone with him that his hearing was getting worse but during our visit, it became
very obvious that Greg could barely hear anything we said to him. He is completely deaf in one
ear, his left ear we believe. When you are talking with him, he must turn his head to the side of
the good ear to hear what is being said to him. My husband and | truly believe this is a hazard
to his health. The reality is that he lives in a state penitentiary and at any moment an inmate
can come up from behind him and make an attempt on his life without Greg hearing anything
going on behind him.

Our biggest health concern is the fact that Greg can barely eat without choking. He has
to break down bread and other food into small pieces so he can eat it and be able to swallow
and not choke. It's becoming harder and harder for him to eat. His dry mouth is getting worse,
which is one of the reasons why he has problems eating. It has gotten so bad that he cannot
even eat with general population anymore. But he MUST eat with at least one other person, he
cannot eat alone. Greg has previously had multiple choking incidents and has needed CPR
performed on him twice already. Over the course of 4 years, from the last time we saw Greg in
2015 until now (2019), he has been supposedly getting healthier but yet he physically looked
much worse to me this time compared to 2015. He was much thinner; he has become too thin
and frail looking. When | gave him a hug, all | felt was the bones in his shoulders, chest and
back. He looked like he had aged more than 10 years and it’s really only been 4 years.

My husband and | also request reconsideration of Gregory Scarpa Jr.’s application
based on the separate ground that he is over 65 years old, having turned 68 in the beginning of
August. Also, he has served 75% of his sentence. He is pretty much stuck between a rock and
a hard place- as the old saying goes. Gregory Scarpa is a federal inmate being housed in a
state penitentiary. lowa State Penitentiary is getting paid a good amount of money to house
him, but they don’t help him when he needs help. For example, when he needs important
documents printed or copied from the computer, they won't help him at the state prison. He
recently needed to download a very important PDF file from his lawyer or someone important
regarding his legal case and it became a huge issue to get it downloaded and seen by Gregory.
The usual excuse is that he’s a federal inmate staying at a state penitentiary and help is very

A.17
hard for him to come by. The previous woman Warden at lowa State Penitentiary denied his
Compassion Form before she retired, even though she really had no authority to deny it anyway
because she was a State Warden- not a Federal Warden. She should have just passed it along
without a “Denied” stamp to the proper person in charge of the Compassion Forms at the
Federal level. It seems like some people at the state prison level say they can’t help him, but
yet have no problem hindering anything he is trying to do for legal purposes.

Gregory's family needs him home and he needs his family and loved ones now more
than ever. Greg's fiance DeAnna and his family, especially myself and my husband, Greg’s only
son, Gregory Scarpa 3rd, will take 100% full responsibility of Greg and his whereabouts at all
times, should he be let out. He has been in prison since 1988, it is time to let him out to be with
his family for the remaining years of his life. Thank you for your time regarding this issue.

Sincerely,

Crnwhll Some

Gregory Scarpa 3rd and Danielle Scarpa

A.18
 

3

 

f

 

_My “Mocne. iS Mee. Seon ee _
Tint Aleit Hg Sav my. fatnes  _

Greg Sty Sceree. TR.

i He. bas Gey aliec! Lot Compatsionete

‘Yeleas oO Oncl wes Geo:ertle
Tt GSiéina wn ali oy hea

Los ‘YOlL +6 “Seceasicey Vee.
dlecisson, mecle: Bee +o Ook
Celeaseo VY fotnec Gn ime

OESSumner sac Haat ne 3S inclepeden\
_ Fees Oy UndlecShenaling

ns felwec GUase L: (eS be cau Be
he \nete | close. (Mare. nee lace

ni tS hime, he? So Clhmnes+ Ja VWeas%

aid Wilts Many. he 2oitin COndibeans .
TT tuouid like +o Aive You Oy
| PesSone | 2x ferience_ (Lid, Coy

Sonex CHES And. WleacS o
me oe bees Nose: ng Sang. (Memas

“Qocl GopeceS fe \ be. Qetriag fuot$:<.
(He has, - Sard to me on Several.

ols econt acceSione "whe is ™: key!
LAnen 2 Wes. VEL EEC icy ho hs yf. San

Ini > Cremicisicl lho _ “has been

 

| ATTACHMENT: 4

 

 
_\yiex Racy “hen Larikin ray Sen$ CU2e¥
yea c Koc. As NZ. VWEELS. OOD eeepc
nix, Leon let yess Uk: Lew
my Costa ar. nes. Ko Boker (Macy —-
Hiinas 2 TAKS OF YaingssAdoak
haggenedt. in tn. Yack “Hook. URS
told to Me by him Since £ CLS
Q Cnitd, He thes Ne secoilection of.
| Ny farne Caagioar gab is Lead.

100 is ota0. _Ooa: oot Bnginer iNMar-<

Wotan him because of lati OF |
Sliven ttom Git tne _tceat ment$
\ne Cec ive cd Scorn Pre Canter,
Lm Lwestiect that he Usiil
Veruca Cnoke on his Keocl .

Ns foddner has o. joe Where. |
he Lorde} (olne+ Mne Ud4S Cloing
_Oad C pak. is Finges So Ineef binc ks
he. needled Gicgesy s Udthaxk Wis

Soo he WO nee MeoMaiag iN Vrete
yed t cleat Knew Soc ews mucin
longer he Can toeck .

 

 

 

 

 

 

 

 

A.20
xX ask Foam my \necuc® tes
eo Vie GD: 2. (ecanSicle c_ Woese (nailer. Kr
God Gllew {Py bothec Fo Ker

he. SuPeact Cncl cace ne Oeecl&
Seon ais Leon: Vy Oluk OF Mae.

JpacSh Condskont he_iS uncle.

 

 

 

 

 

 

| I Nherety
__ May My

/ Wn Orn foo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.21
en Talent Bet, bee Asad Chto yao

 

   
  
    

B sei f aseah of y t Aa. fe Ladi ve bd.

& id Coleti., dhe.

 

ag 6 at f ce
ée@ FOIA
F é Mid @..

Abd gd ( Boos

a ff HAL

   

Jue} Meas o/h Me v, ettte's Jf

  
   
  

bbe

at fA e mr
«Alf GAP OER Abie 2 AEs
fo df at A all w feel ae. Abts etd

deand te Cd oh so ae

 

 
 
 

: fe Lae. sf er LF) ag
Aste 4 aa é eiltits,. Salibns, da Mand Vay 2,
she ate, md Pa bots sid As Agee é ag .

  
   

A222
Case 1:94-cr-01119-ERK Document 1049-1, Filed 10/30/20 Page 23 of 70 PagelD #: 2096

AL ett ia) Ur ¢ gmp sanertale frlearcr- flo Ahakt
f caw Tehe Carr a Aimy hw Th Ait:

7 o / fet Ae ent thee a Lefts srveronsed

Aetth Atha. |
Nihon ih) : Z ae

A.23
-_Aligust 28; 2039

 

: prison,

ee Please reconsider’ releasing bir as he has served fore: ‘than half his: sentence. and. haste: Waké up: every

   
 
 
   

am lac ing in weigh due.
ie the treatment.

Linda Cordero —

 

 

A24
Brat
Ge eet Scarpa MR.

o1G7e,

SNTormatvion) Foc Yhe. iSoP

Who am £ Going To Be Living With °

~My Sistec Debbie Colosi - Wh Address ic as Rites

3300 Soith Ocean Bivd. Cussir Sd0C)
Righlan> Reach FL S348"

EF Release. WowWam Xe geing te Ruy For my Residence
— Gnd Medico core ®
First + Wouvd Ro “Residing ar The Ghove Address
With my. SiSter Pebbie Colo — She. is Verg Supportive
EmeTi ona Ly a Spirituatg G@nd 1S Willing Te coves my
Mo nthhy Cost oF Living (is, Monthy Rent + Foy)

AS Yor ony Medical Cam gees ~ TL. Would fies
Copphy Foc Medicare Bong wth a Suppheanedtel Heat, Pad

AM Spi Ag No Seek Employment ° Ves “To The exter |
a My Yeatlth Pecmine me to Work.

Dews ‘BoP - You may Have ALready recewed
Een Foren ation Regarding Uther FE Wie Re Seeking employ ment |

 

Should T Be. arActed Connpassiniate Release Due. to ry declining

Reatth, TL Was Aust offered Antother FB op wTonity What =

Beieve Weurd Ge Better Sutcred For me Cheat Ceasens )
Please Soe Ya Fol ouding IN Formation Fret © Uh,

| Provide. oN VA Following ge

e

A.25

:
j
“the ob Offered. To. me Weatd Re Conducted From
Shee Meme thick FE Wourd Be Residing ‘ “he. Meme oF
MS ‘eter 4 Brevhes TNlLaw. AT The Elocida Address 33c0 {
South Ocean Blvd. Gani. Sae€) ~ Wighland Bech FL 33487
“The ToR Offerd Tre Me asa “Billing Chek, Prepasing
AND i Ssulng inveices Te alt Customers — IN Vertorny
paalaTaining STocing Enlvertory Plectrenicatry INClud ing
Sates. Ve Tule Combined Businesses Ase. GULdKeEA By
ty SSters . Hus Bend . Todeph Catosr — Ane Businesses Are
OCEAN Feed a Wag Side “Trucking
AB onkinesds Drive.
Wowelt NI of'73\
owwertianager Toseph Coles ff 732 R07 KEG
CSlo
Sincere

G req ~ Searpe Ta,

Baye Bars

 

A.26
U.S. Department of Justice
Federal Bureau of Prisons _ Administrative Remedy Request

Kansas City Residential Reentry Office _ BP-229 - Response

 

Admin Remedy Response

 

This is in response to your Request for Administrative Remedy received in our office on
September 4, 2019, in which you request reconsideration of your RIS request.

A review of your medical record finds you are independent and are not experiencing deteriorating
mental or physical health that substantially diminishes your ability to function in a correctional
environment. Further, your current facility is able to manage your medical needs at this time.

Based on the above informaiion, your Request for Adminisirative Remedy is denied
If you are dissatisfied with this response, you may file an appeal with the Residential Reentry Sector

Administrator; Federal Bureau of Prisons; 400 State Ave, Tower II, Ste 800; Kansas City, Kansas
66101, within twenty (20) calendar days of the date of this response. 7

Vy / 4 aoe
Date Grégg Fearday,

Acting Residential Reentry Manager

 

A.27
 

 

Fedor aise
* bLI& os Z

A.28
U.S. Department of Justice
Federal Bureau of Prisons Regional Administrative Remedy Appeal

North Central Regional Office . Part B - Response

 

Administrative Remedy Number: 1006134-R1

   

This is in response to your Regional Administrative Remedy Appeal dated January 15, 2020. You are
requesting re-consideration of your Compassionate Release/Reduction in Sentence.

We have reviewed your Regional Administrative Remedy Appeal and official documentation related to
your appeal. Based on this review, we concur with the manner in which the Acting Residential Reentry

Manager addressed your concerns.

Based on these findings, this response to your Regional Administrative Remedy Appeal is for
informational purposes only.

If you are dissatisfied with this response, you may appeal to the Office of General Counsel, Federal
Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must be received in the
Office of General Counsel within 30 days from the date of this response.

O2- ll- 20ay SS

Date ' Stacy Rimmer, Central Sector Administrator

A.29
we bbe soem Jo | oY a C 4

OWI BOS PROV
Uae 3

LAY RaGUC) a

peey zjuasaid 0} $L.0z wo sajoUu Aig emo} ‘sajou “1q ‘sajou sesinN Buguem ole no,

peey

Jepjoysnoyp

“yon AIOA No, yueYL ‘eUly sjeuL

"|! puas ues em aiojaq Aauow au} eAeY Oo} eABY AM Se MOLY

peoy

NoA ya} | | “Ado 0} spscoel may e aYNb que o1041 Yeh JSOO OY} MOUY ,UOP |

*yEUu) pudfeg soyjoeds ay} eoes 3,UOp | ‘seyue yey
pue snjejs ¢ Jan JUELIND ANOA passnosip Ayoug aaey ABW op, ‘polemsue payuEM
peay ay suojsenb ayy nod poyson | UayM G1-2-g punoue Aepiea4 BBeis ym ayods |

“Ig NOA

yueyL Lg}uspuadepu! wi] J 10g LyIee@yY Jo snjyeys Aw Jo yos Aue Jo uojuide anoé
uand Jo jeorsAud Jo jeoipew Aww Bulprefes uojeuuojui Auy ‘¢°O'g [elape-j eu]

peoy

uM payejoosse auoAue eneB nod jou Jo Jayjaym MoU Oo} sandal | ‘sve O1/aL

no, yueUL “ueAme]

Aut 0} JSO9 OY} PseMuOY USL] $$ yj NO Ae} 0} BuloB si youueg euueeq
pugysiepun | jJeyM jo sy Z2q pinom siy} ew ul Huo] moy Jo ‘xoudde ue ow
eAlh aseald noX ueo Jnoy ue 00'S), aly Jo} se ‘Adoo eB sjuso g}, au) puelsiapun
1 °"}01D poojgym Buyinses Asebung erutay Gurpnjour spucoad “wi AjIQ BMO]

peay

Se OM Se Spioosl jeotpeww je Bugsenbe, wif *““asuodsas JNOA 10} NOA yueyL

Jepjoysnoup

“auOp WE | USUM S09 ay}

MOUY NOA 79] O} eABY jm | ‘paidos obed Jed g1° snid snoy Jed O0°S}$ 8] 3s00 oy
4@ys st Jo BuAed nod ave pue youueg euuee oO} 06 0} sit} s] gspiooe Uyjeay
jejuew Buyuem nod aay Zyeolpawi je 40 spioses AyIg emo] ANOA Bulyuem ysnf nok

peoy

aly “INO Jey Hulpiy 20 NOA yUeUL “UuOJ UOeULOJUL Jo OSeazoI INOA penjecded |

eyseL

*yus0e1 Buryjou ure6e yng pip Aayj oGe suead jeianes MOUY |

peay ,

pon annnaee—aemeeatenl
*}U8901 Buiujou on afer

9502929 edivos AuoBaig “no, yuReYL “Wway} 0} JUaS JO pspueYy

spiooes jeolpary Au oem 10 OW Oo} spueBad Ul] UOHeWO}UI jeoIpew peysenbe.
*d'O'" fetapag aupy jou Jo Jeyjoym alu WOjU! aseeid NOA ued ‘eYysE) Ofo}|

pojyep spiosel jeoipout Aw soidoo seyjobo} ind eseajd 0} ysonbeu ‘siqqeg oa} rl

peoy

peoy

peay.

A

NY JOAa]OOAA SING “Jed 4OIS JOE NOK ajnpauos jIM 4

‘NY Poon, Uor ‘nod yUeUL ‘Buissedold pue Bulsseippe Jo) ysop| eu)
peay ul uoyoes ,jsenbay spiodey Jeapayy,, Ou} ul jsenbai siuj ywuqns Oo} pasu jim NOA

8902929 diess

Aiobaig nod yueuL ““ulebe Buidojenap oq Aew ujmou6 2 jeu; uBis & sy) ‘ueddey

Pinoys sy) J] PawuosU! oq pjnoys Aoy} yey} popuawcoed Aig emo] ‘WeEJO

peay -301 SB JOS Se poo} uadAa ‘Jee | SIIYM Jensn Ue) suo Yon Bubjoyo yesh puy |
“nO, YURUL sO} SHES 7 BO JaAe-eUM

Aed 0} aaey HIM | puB}sIEpUN [| *"10} pa}eeu} U9|Eq 9A,) }eUM JsNf SpsoMm Jeyjo ‘sdiy

AND emoy jeoipeyy Aw yim Buoye (saveBuns s99ue9 Aw ysod ) ggg wou pajyep

peo
SNES

   

 

“i270 OWT
nfgy remedy 4, SEMMA MOG.

pio9a1 Jo sajdoo sayje6o; jnd eseajd 0} ysenbe e si siy} Uapoyssnory ‘spy O}O}4

FXO]

abe

““Jepjouesno} siqqeq
“sepjoyesnoy] siqqaq
““Japjoyesnop] aiqqeq

TT,
*“Bulyso. saeq

a mn
~“Buuyeac4 saeq

““Jaployesnoy eiqqeq

“yaployasno} ‘si/j

Kanne
“BUS L

““sapfoyssnoy ‘si

 

“JOIN UQ/M Jueuquioddy

“yapjoussnoy aiqqaq ‘spio.ey

“JOIN “AGM yuauUjUIOddy

“JEpjoyssnoy siqqed ‘spicvsy
yoalqng

VOID

ysanboy
Spsooay eolpeyy

ysonboy
Splooey |eolpayy

ysonbey
Splodoy jeoipay

 

saBeueyy asep

een
JoBeueyy ose5

ysonboy
Splosay jeoipayy

ysonbey
Splosay jeaipayy

 

ulupy
- SQ9IAIOS Wee

ulupy

- S8dIes Yyjeay
ysonbey

Spucoey jeoIpayy

Heo

HIS - SOIAISS YEOH

HED 4d!SuON

-Sa0Mleg YyeeL

eo
YOlg - SE|AIES YESH

ED yoIsUO]y
~ S8DIAIES UTeEeH

xoqHen

SOXxOqeW II - 6LOZ/SL/0L OL 6L0Z/61L/60 wo1y saBessoyy yso!1y

odey jy sebessayy ysory

Vol oO

YSCTIOHSNOH vudad
sapUuEyoO
YACTOHSNOH'vyesad

pe I
ONRHAOS SAV

ree

Japuaio

J9puspyo

YACTIOHSNOH VeEsad

Lape organi
NSVHM'VHSVL

Japuayo
TEpLEHO
YSATIOOM'SINS

GOOM'NVHLYNOPr

Jepuayo

JEpUusyoO
Jousny

SUOHOSLION JO JuatUpedeg emo]

wd 20:21 6102/80/01
We SL: Lb 6LOZ/PO/OL

we 22-01 6LOZ/E0/0L

we 10:01 6LOZ/0E/60

we SL-6 6002/06/60

we €p:2 GLOZ/0E/60

WE 8€°6 BLOZ/ZZ/60

wd 0Z:¥ 6L0z/7z/60

we 15:01 6102/22/60
We 9F-0L 6102/22/60
We Sb:2 6L02/0Z/60

wd 92:01 6L0Z/61/60

We 9E°8 6102/61/60

We G?Z-8 BLOZ/6L/60
ajeq obessayy

ip ‘edueog A1oBe15 - 9502929

A.30

OW
 

 

¥

 

 

pote

ba eet ee te

 

 

U.S. Department of Justice Central Office Administrative Remedy Appeal

Federal Bureau of Prisons
aaa

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DiIR-10, including any attach-
ments must be submitted with this appeal.
Fed-10099050

Gregory Scarpa Jr. State-6767058
LAST NAME, FIRST, MIDDLE INITIAL REG. NO.

HU3-A102
UNIT

Towa State Penitentiary

INSTITUTION

From:

 

 

PART A-REASON FOR APPEAL
First, | challenge the title RN which is level of medical training Mr. Fearday has, and who is the Acting Residential

Reentry Manager (ARRM). Mr. Fearday used this level of training to perform the fact finding/Decision making in step
one of this process. An RN is not a Doctor. | challenge whether an RN’s training is sufficient to make the
determination on my numerous medical conditions in their totality and how they affect my ability to
operate/function in the normal daily prison setting, without referring to my medical records.

Second, | challenge the way in which Mr. Fearday as an RN gathered medical information which was used to
determine his decision in denying my application for compassionate Release (BP-9 &10) (See Atachmnet:1 Section by
Tasha Whalen) . | was informed that the only information obtained, came from Mr. Fearday questioning my case
manager Dave Foerhing at the towa State Penitentiary (ISP) on how | am functioning at the prison in the level system
used in the housing unit. (See Attachment: 1 by Dave Foerhing) Mr. Foerhing informed me he cannot review my
Medical records and makes one round at my living unit per day when | am not there and does not see how my daily
life is impacted by my medica! conditions at the prison/housing unit in which | live. Additionally, No medical
information was forwarded from ISP medical. department to Mr. Fearday (see Attachment: 1-section by Tasha
Whalen). t confirmed this through ISP staff Tasha Whalen-Medical Administrator of ISP who informed me that no one
from the BOP ever contacted Tasha Whalen on this Appeal. She is the staff member which would have prepared &/or
forwarded such documents for Mr. Fearday to review.

See attached Pages & Attachments KB \,
Lt | l lac PLZ OT 4 eevee ‘
ATE

 

 

 

 

 

SIGNATURE OF REQUESTER)
PART B-RESPONSE
Rep Ay 2929
RECEIVES 000
MAR 13 2020
sat ive Reriesy 3b

Air ue of Prisans
DATE | GENERAL COUNSEL G
ORIGINAL: RETURNTOINMATE CASE NUMBER: 100 6 134 {
PART C-RECEIPT ,

CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBIECTL:
DATE Pronto nsecreuorare SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)

USP LVN ” APRIL 1982

 

 

A.31

 
DA, SSS <r She ne eee et ee ee ne ee ee

 

 

 

t

Central Office Administrative Remedy Appeal-Continued (pg2) (Gregory Scarpa Jr.)

This means neither Mr. Fearday (BP-9) nor Stacy Rimmer (BP-10) did not make their decisions through my medical
records being reviewed and couldn’t make that decision with any medical certainty and should not have denied my
request for this compassionate release. | believe if any other medical records were reviewed by Mr. Fearday or Stacy
Rimmer other than that of ISP records, then | would appeal to the fact that it is an incomplete record to draw an opinion
on this process.

Third, | meet the qualification for approval of RIS. RIS requirements are: (1) age-over 65 (1am 68); (2) having over 50% of
your sentence completed —Which | have-32 years straight in prison; (3) Serious Medical Conditions;

“First, | cannot eat with the general population and always need to eat with someone as | am not
independent at meal time because of the throat and neck cancer due to the possibility { can
choke to death. Also, the reason | eat slow, choking is a frequent occurrence, as | have limited
saliva and frequent vomiting issues. Second, | cannot eat 80% of the meals prepared by the
prison because of my medical issues, for the same reasons stated.

The prisons had replaced my hot meals with cold cuts for the last five years. Third, this matter is
becoming more severe as time passes and | am concerned sometime soon | could choke to death.
Fourth, | have also suffered nerve damage. | have cognitive decline, simply put it is the early
stages of dementia caused by Alzheimer, which, 1 am now taking medication for. These matters |
speak on can be verified by ISP Prison medical staff. Fifth, | also suffer with a hypothyroid issues
making maintaining weight difficult and | have a hearing problem which is increasingly becoming
worse. Sixth, | have had 5-hernias in the past 12-years, psoriasis causing skin issues, high
cholesterol issues, arthritis/joint pain, foot issues, and sciatic nerve issues. in addition | am now
taking medication for an enlarged prostate. All issues are serious and cumulative in severity with

my aging.”

Bottom line Death is creeping up on me and | beg for the compassion needed to approve this release and to give
me the opportunity to spend the last years with my family and those I love.

My medical issues & records where ignored in this process or at minimum an incomplete review. | beg the
decision makers to view my medical conditions through the actual medical files, which_now include dementia as an
additional medical condition since this application was prepared, and ask you to view all my medical conditions together in
its totality because they are affecting my ability to function as a normal prisoner. This is a compassionate release program,
the only missing ingredient required to approve the appeal is compassion. Please approve. APR 3 v 2020
Lastly, | have attached letters of my family, those who know me well and live around me _to.confirm with:BOP staff
that my condition makes me unable to be independent in the prison setting, see Attachments: 2-8.

Attachment: 01- (section by: Tasha Whalen 09-24-2019 @4:20pm)}, head of medical records at
ISP) Kiosk Message-referencing communications between Tasha Whalen & that
the BOP had not contacted her about medical records for “several years”.

Attachment: 01- (section by: Dave Foehring on 09-30-2019 10:01am) Where Mr. Foehring states:
(“We may have briefly discussed your current tier 3 status”), yet he said nothing on
Medical records or medical condition.

Attachment: 02- Son (Gregory Scarpa I!) & Daughter in law (Danielle Scarpa)

Attachment: 03 —Sister (Deborah Colosi)

Attachment: 04 —Daughter (Maria Scarpa)

Attachment: 05 —(Prison Clerk} Eric Thompson #1150729

Attachment: 06 — (ISP Prisoner who assists me) Gary Kirchner

Attachment: 07 — (ISP Prisoner who assists me) Denis Gailey

Attachment: 08 -(ISP Prisoner who assists me) Patrick Thompson

Attachment: 09-{BP-10)

Attachment: (2-9 attached to this form) 2

 

 

 

>
t

 

ota nee er cece

 

A.32

 

 
~~ RRUECTION NOTICE - ADMINISTRATIVE REMEDY
tal
}
DATE: MARCH 27,' 2020

 

FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : GREGORY JR SCARPA, 10099-050
IOWA DEPARTMENT OF CORRECTIONS
2111 330TH AVENUE
FT. MADISON, IA 52627

FOR THE. REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 1006134-Al CENTRAL OFFICE APPEAL
DATE RECEIVED : MARCH 13, 2020

SUBJECT 1 : OTHER MEDICAL MATTERS

SUBJECT 2

INCIDENT: RPT NO:

REJECT REASON 1: YOU DID NOT PROVIDE A COPY OF_¥ GIONAL OFFICE
. ADMINISTRATIVE REMEDY APPEAL4(BP-10) FORM:

REJECT REASON 2: YOU DID NOT SIGN YOUR REQUEST OR APPEAL.

eee

REJECT REASON 3: SEE REMARKS.

REMARKS ° : ALSO DATE YOUR APPEAL. REGION ACCEPTED YOUR APPEAL
ON 1-28-2020 AND FAILED TO RESPOND, ATTACH COPY OF

RE MISSING BP-10 FORM & SIGN & DATE YOUR APPEAL. >:

A.33
Gregory Scarpa Jr.
P.O. Box 316
Fort Madison, IA 82627
State No. 6767058 Fed~10099050

Monday, April 13, —_—

Administrative Remedy Coordinator
320 First St. N.W. coe cent
Washington, DC.20534

 

   

   

 

Ref: March 27, 2020-Rejection Notice- Remedy ID 1006134-A1

Dear Administrative Remedy Coordinator,
In response ‘to your Correspondence Rejecting the BP-11 you requested the following i in
order to proceed with this process.

BOP-"REJECT REASON 1: YOU DID NOT PROVIDE A COPY OF YOUR REGIONAL OFFICE
ADMINISTRATIVE REMEDY APPEAL (BP-10). FORM”...

SCARPA’S RESPONSE-1: | HAVE ATTACHED (Attachment: 9) A COPY OF THE BP-10 TO
THIS PACKET .

BOP-“REJECT REASON 2: YOU DID NOT SIGN YOUR REQUEST OR APPEAL. ”
SCARPA’S RESPONSE-2 THE BP-11 APPEAL HAS BEEN SIGNED & DATED AND RETURNED
FOR YOUR REVIEW ON 04-13-2020.

| have followed your instruction and responded with needed signatures & dates on all
relevant forms. ;
| apologize for the errors and hope this assist you in your review.

Sincerely,

 

A.34
Act-&-CARES Act-For Elderly Offender-Due to Covid-19

Federal Bureau of Prisons

U.S. Department of Justice } Application Requesting Home Confinement through First Step

 

 

| . State-6767058. as - ~ + (ISP)
From: Scarpa, Gregory Jr. Fed-10099050 HU3A102 - lowa State Penitentiary
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT

Comes Now the abpve Federal offender who is currently placed in a state facility
for BOP reasons, and files this application in reference to the US Attorney. Generals
Memorandum to the BOP regarding the increasing use of home confinement. and
expanding to include the CARES Act which authorized the Attorney general “to expand
the cohort of inmates who can be considered for home release...” and |, G regory Scarpa
states the following grounds to-grant this instrument for Home Confinement under the
Elderly Offender criteria -Due to Covid-19:

Il. Age Requirements are 60 or above:
| Gregory Scarpa am currently 68 years old (D.0.B.08-03-1951)

Il. Medical Requirements are: (Asthma-Heart Disease-Lung Issues- Diabetes-
Weakened Immune System-Cancer Treatments-High Blood. Pressure)

| Gregory Scarpa Jr. Currently have the following qualifying conditions:
1. Weakened immune system; this was caused from. chemo-
therapy and radiation Administered after 2-serious surgeries,
a. First; an 8-hour surgery on my neck for cancer;
b. Soon after,.a 5-hour Surgery on my throat for additional
large tumor; and —
c. Low white blood cell count, causing me. to be highly
susceptible to infection and pneumonia.
2. High Blood pressure
3. Cancer (Melanoma) evaluation appointment was pending and
placed on hold because of Covid-19.
4. Additional medical conditions causing continued hard ache as
~ anelderly prisoner:
“First, | cannot eat with the general population
and always need to eat with someone as | am not
independent at meal time because of the throat
and neck cancer due to the possibility | can choke
to death. Also, the reason | eat slow, choking is a
_ frequent occurrence, as | have limited saliva and

 
   

‘Application for Home Confinement . . Page

A.35
frequent vomiting issues. Second, / cannot eat 80%
of the meals prepared by the Afison because of my
medical issues, for the same reasons stated.

The prisons had replaced my hot meals with cold

cuts for the last five years. Third, this matter is
becoming more severe as time passes and | am
concerned sometime soon | could choke to death.
Fourth, | have also suffered nerve damage. | have
cognitive decline, simply put it is the early stages
of dementia caused by Alzheimer, which, fam now
taking medication for. These matters I speak on
can be verified by ISP Prison medical staff. Fifth, 1
also suffer with a hypothyroid issues making
maintaining weight difficult and 1 have a hearing
problem which is increasingly becoming worse.
Sixth, | have had 5-hernias in the past 12-years,
psoriasis causing skin Issues, high cholesterol
nerve issues. in addition loam. now taking
medication for an enlarged prostate. All issues are
serious and cumulative in severity with my aging.”

| request this be placed into the appropriate hands of the BOP for

consideration for home confinement. | ask that the following statement from
the Centers for Disease control is considered, which states: |

“In response to the worldwide covid-19 pandemic,

the Centers for Disease control consider the most

vulnerable to include people over. 65 years old, and

people with conditions that affects their lungs,

heart ,kidney, immune system or who have other

serious chronic medical condition.” -

| qualify under both your standards and. the standards set forth by the
Centers for Disease control to be placed in home confinement and | request
that | be placed i in the home confinement.

Lastly, | bring to you the meaning of an Act Of God and the language used:
“TEXT: 1. an unusual, extraordinary, sudden,
and unexpected manifestation of the forces of
nature which man cannot resist.”

 
   

Application for Home Confinement _ eo Page 2

A.36
Case 1:94-cr-01119-ERK Document 1049-1 Filed 10/30/20 Page 37 of 70 PagelD #: 2110

Submitted by,

 

Peres Lert esp fe oo Dated: aa 43. -2020 mos
Gregory Star a Jr.
P.O. Box 316

Fort Madison, lowa 52627

 

‘Upon receipt of this document please fill'in the-information below and
return a copy to Applicant Gregory Scarpa. Jr. at P. O. Box 316, Fort Madison,
_ lowa 92627

Date received by the BOP: _ - . --2020-

Name of BOP recipient:

 

 

Last Name, First Name - . Job Title

 

 

 
   

Application forHome Confinement ns SO Page 3

A.37
 

 

7 a a a rr a ae creer al Neer cy ce woe vrmenn ing wr en map em srs ne pt ne

Administrative Remedy No. 1006134-a2
’ Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal where you challenge the denial of your request for a Reduction
in Sentence (RIS). You claim to be eligible for a RIS due to your age
and medical conditions. ‘For’ relief, you request a RIS.

' Title 18 of the United States Code, § 3582 (c) (1) (A), allows a

- sentencing court, on motion of the Director of the Bureau of Prisons
(BOP), to reduce a term of imprisonment for extraordinary and.
compelling reasons. Program Statement 5050.50, Compassionate
Release/RIS: Procedures for Implementation of 18 U.S.C. §§

3582 (c) (1) (A) and 4205(g), Sec. 3(b), states consideration for a RIS
may be given to an inmate who suffers from a “debilitating medical
condition” when the inmate has an incurable, progressive illness or
suffered a debilitating injury from which he/she will not recover, and
the inmate is: (1) completely disabled, meaning the inmate cannot
carry on any self-care and is totally confined to a bed or chair; or
(2) capable of only limited self-care and confined to a bed or chair
for more than 50% of waking hours. Additionally, pursuant to Sec.
4(b), “Elderly Inmates with Medical Conditions”, consideration for a
RIS may be given to inmates who meet the following criteria: age 65 or
older; suffers from chronic or serious medical conditions related to
the aging process; experiencing deteriorating.mental or physical
health that substantially diminishes their ability to function in a
correctional: facility; conventional. treatment promises no substantial
improvement to their mental or physical - condition; and have served at
least 50% of their sentence.

We have carefully reviewed your request and determined the Warden
properly found you do not meet the criteria for a RIS on the basis of
the available information. Medical records indicate you are. a 65-year
old male with a history of throat and neck cancer, hyperlipidemia, ‘
hyperthyroidism, and lower back pain. Records show that you have been
clear of throat: and neck’ cancer for three years. Your other medical
conditions are monitored and treated through chronic care evaluations
and sick call appointments. Your condition is being managed and is
currently stable. You can independently perform your activities of
daily living. As such, you do not currently meet the criteria for
RIS. : ’

Accordingly, your appeal is denied.

jer

Date Ian Connors, Administrator
, , ‘National Inmate Appealsyy

 

 

A.38

 
 

 

ise soni

 

 

 

0)

 

\ 1
“OWES frx0

“0 J

 

A.39
 

A.40
   
 

Departing’ of Corrections ryt a (*
_ Health Services (Ly
%s 7 Work Classes — A

er Patient Code: 6767058

 

 

Patient Name: — Scarpa, Gregory
HOUSING: ee
No Restriction RESTRICTION ZO: _X_ Lower Bunk of 2 Bunk Bed ____ Lower Bunk of 3 Bunk Bed

____ Middle Bunk of 3 Bunk Bed _X_ Ground Floor

SPORTS:

____No Restriction’
RESTRI

    

  

2,3, No Sports Activity y
____ Running/Jogging _X_ Contact/Team Sports —. Weighstl ng

___ Other: oS 6

Potentially Dangerous Machinery
Push/pull more than___ pounds

 

___ Medically/Psychiatrically Ineligible
-_ ___ Sedentary work only
RESTRICTION FROM: ____ Ladders/Step Stools
____ Bending/ Stooping/ Squatting
Standing for more than ____ hours

   
   
  

   

___ Walking over ___ feet

   

Repetitive Use of Hands ____ Work above Shot ____ Exposure to Loud Noise
Dusty Conditions ____ Work Requiring Safety Boots
Other:

 

MEDICAL EQUIPMENT/SUPPLIES: é
Wheelchair Cane/Walker “=Bedwedge

Electrical: A.
X_ Other: lumbar support, inguinal tnigs, B _Riknee sleeve, gel inserts, extra pillow

 

  
 
  
   

 

 

TRANSPORTATION: eo
_X__ No Restriction ee es
RESTRICTION TOA, “Wheelchair Accessible Transportation  __No Restraint Cover

____ No Leg Irons ___ Restrain hands in front of offender

___ Other:

 

a
Comments: Feed In x 12 mo
Pt has urinary urgency and often needs to use bathroom quickly

03/04/2020
Date

Miller, Dennis DO
Health Services Staff

Name: Scarpa, Gregory Unit: HU3A

 

Originatio cember 2009. a HSF - 508
Printed: @3/04/2029713:54 by jon.wood _ 2 Se, ‘Department of Corrections Page i of 2
A441
“ Sep

condition.

  
 

Sedentary Work Only -- work t ‘at mited to a seating position and does not require strenuous activity.

Ladders/Step Stools: K requiring climbing ladders, step stools, work on scaffolding or steep inclines. Typically applies
to individuals with seizure disorders, or other conditions affecting balance or stability in movement.

 

Potentially pang @rdus Machinery -- work near machinery or equipment that has the potential Greats injury through
inadvertent contaet‘resulting from reduced or complete loss of consciousness, coordination or balance. ‘Eypically applies to
individuals with, seizure disorders or other conditions affecting alertness, balance or stability infverient

bendigg)Stooping/Squatting -- work requiring repetitive or frequent bending or stoonintt we waist or squatting. Typically
ye to individuals with severe obesity, back problems, vertigo, arthritis, internal deratigement of the knee, etc.

om mited Standing ____ hours -- work requiring standing for the specified 9

~~

 

Walking over ____ feet -- work requiring walking the ibaa) e number of feet.

 

Repetitive Use of Hands -- work requiring repeated or, prolonged grasping, pulling, typing, etc. Typically applies to
individuals with joint problems, carpal tunnel syndrome; tendonitis etc.

Work Above Shoulders -- work above theifiyelot the shoulders. Typically applies to individuals with limitations of the &

movement of the shoulder joint.

Exposure to Loud Noise -- work iftareas where there is frequent or sustained high volume ambient noise. vey appliés
individuals who have established ig ring loss or severe anxiety disorder. a

     
  

transmitted via food" ee

mak work in environments that produce exposure to increased levels of inhaled-dust:partic

   

Dusty Co itior

&, 5, °
Exposure to Chemicals -- work in environments that produce exposure to inhaled respir; pagans fumes, smoke,
cleaning detergents or other chemicals. e we

    

No Work Requiring Safety Boots.

 

Origination: September 2009. HSF - 508
Printed: 03/04/202013:54 by jon.wood Page 2 of 2

A.42
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v Jo, o6eq SUONIALIOD JO JuSLUeEdag Buypayayduuyybie7 Aq 7z:90 020Z/Z0/Z0 :paiuig
| : _ : HINER SIBRBBAT gay
; oo"e 020z/90/TE O%0Z/TE/SO _€_- quaiuajddng jeuONIANN UOReEUIeD TOpest = Sjuulag “ay :
quowejddns
eUoRLANU 103 Ajlep 201M] esp oa
00'Z 020Z/90/TE ozoz/TT/so - JusWEIddngs jeuoN ANN UoeUIeD vOvG68T SIUUSG “I3]]/IW
: aonednsies Cerne on emanes t e g
i 10} NUd Pig 1972 UI paxiw Joerg od .
00°Z 0Z0Z/90/TE Oz0z/TT/so E_- Gepesy) yoypeg soqiy wnijAsg SOP68T = Stuuagq “Aa]TIW
pepop
se Aljep Sosnquap 103 asp ~ ureal ; oa
00°T 0Z0z/90/TT ozoz/Tt/s0 SAISOUPY [eU9q |eUuIB1IO JUapoOx!y OTP68T = SJuuag “12/1
r siseyiosd 10} GO baie pajaye eee “Og *
i 00'T 0Z02/90/TE oz0z/TT/sSoO 03 Ajddy - wees %S0'9 joseyaqO1D 90v68T siuuagq “2a]]1W *
; uns Alp 103 qd ease oG
00'T Oz0z/90/TT OcOz/TT/so  paypPeye 0} Ajddy - 44 UONO7 eiMsIOW OOr6sT = Squid “STW
pb od (5WTs ee Od |
00'T O2OZ/90/TT OcOz/TT/so_ XT) SW TS -3IqGe9 BuTg 53 UIdsy 6OP68T Sug “IDF
SHb od (5Woz oa
00'T O20Z/90/TT OzOz/TT/so XT) SWOz - 321923 BINT UNeISeAUIS COPEsT = Stuuiag “19]IN
pb od (59WOST XT) DON —""Od
00'T 0Z0Z/90/TT Oozoz/TT/s0 OST - 3219") BowogT oulxosAyjone7 ZTIPEST = Syuuagq Jay
SH 28 Od ((s)deo owr'o x oa
00't 020C/90/TE Oz0Z/TT/SO T) OW ‘0 - einsdeo Buip'g usojnswey STP68T = sluulag “Aaq]IW
' 40} NUd SH.18 Od ((S)aeL SwoE x oa
: 00'T Ozoz/ST/TE OzOz/oz/sO__ t) DWoOE - 321923 Bug OUdezyLUIW €6468T AtoBaiy ‘aayjoy,
euawep 103 SHb od (5WoT oa
00°T Oz0z/9T/TE ozoz/tz/s0 XT) SWOT - 221923 GuloT fizedeuog P6Z68T = Ar0Baun ‘sajjay
f N.LH 40j pb od (5Wog x ~ od -
1 00'T - OZ0Z/ZZ/TT OZ0Z/2Z7/S0. Tt) SWos -I19e) 1x BUGS lojoadoyopy 8POO6T = sluuag “aR:
uoseoy AO aed eseejey = 8]&q dois 97e&g Hes big /fniq #XY Jopog
qua.in5
_ sp AtoBaig ‘edieog = toWeN JOpUayIO 950199 <epuayo'

 

Hodey uondioseig
SUOIIS.10D JO Juawyedeq

A.43
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

y jozebeg SUOAIAUOD Jo yuaWedagq Buypeyiajd‘uuyybyay Aq 22:90 0202/20/20 :paqutd
pemausy SH 72 Od ((s)ded OWb'o ,
uonduasaig 00°F OZ0Z/TT/SO 6 10Z/ZZ/TT XT) OW b'0 - ainsdeo Buip'g usoinswey, 86818T Od Sjuuag | JPN
**HLNOW Yad SAELLOG Z 30 LIWT lax
pamauay Nad Swiypaq 3e ynow Aq qw O¢ aye) pue
uondiasalg: 00'0E OZOz/TI/SO - 6102/90/ZT ieM B4eYS ~ uojsuadsns seg-Auy proejuy 8@2z8T Od Siuuag ‘saw :
pamausy urys Alp 40} db
uondussaig 00'T Oz0z/TT/SO — OZOZ/B0/TO eave paypaye oy Addy - 44 UOROT auNys}oW) tozest Od sjuuaq SIR
j _Pematioy . Aya}xue JOJ Ned SH 32 Od (S)qeL SWOE /
uond}osedg 00°T 0z0Z/0z/SO =: Oz02/6T/zo XT) OW OE ~-JAIGe) Bugg oudezy ie 68TS8T Od AloBbal9 ‘iayjay
uoseay AO sed sseajpy s}eq dojg —_ ajyeq yes 6is/bnigq ag 10;90q
Aiojsi}j seg
(0702/#z/P yeIS ) sno0}
/ UoMeNQUadU0D 103 Wyb od (®wos x oa
00°T Oz0z/Oz/OT Oz0z/tz/vO T) SW Os - eInsdes Bugg aunEXxoWOyy —«_ZgogsT Mobaip “12151
; Nudd y9b od (5Woos oa
| oor O20c/90/TT Oz0z/TT/SO XT) DW 008 -20/qe3 BWODg uajordngy ETYGEST siuuegq “IayIW
Piq od (5Wwoosxz) oa
00'r 0%0Z/90/TT OZ0Z/TT/SO0 SW OOST -20;qe3 GwODg unuodyayD TEPGST sjuueg AotW
so +*HLNOW Yad
' SATLLOG Z JO LINT 14% NUd SWpaq
; 38 yNow Aq JW OE 993 pue jo oa
: oo'0e 0207/90/TT Oz0Z/TT/so — e4eYS ~- UoIsUadsns Se5-huy pieuy PIvGEST STuUag “IDI;
od
00°e 0%0Z/90/TE OZOZ/TT/SO pop~aipse esp -syseg JeqU9q SUazOIg Sopést = Slug “HON
r- — aio Aap ie} rae ra
Pepeou se Jo Ayjep sai sa1yy posyo11p _ Od :
i 00°e 020Z/90/tt oz0z/TT/so Se asufy - esury Now Aq oUD}0Ig LOvGSt — SJuuiag “ayy
Yinow Alp 103 Nuid pQod (5g oa
00’e 0Z0Z/90/TE ozoz/Tt/so XT) OWS - 32192) Bug ouldsesotig ZOvEST S]UUI “IOI
uoseay MO aed eseapy d}eq dojS__djyeq piel 1Ss/Bnig #XY 40}0q
quauiny

 

at AioBaig ‘eduvos

Hodsay uondiuosaig
SUO}IO.UOD JO Jualuyedagq

rowey Jepueyo

8504949 Wepuayo :

+

A.4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 jog obey SuompAOD Jo Juawpedaq Bulpasiayd'uuyybie7 Aq 22:90 0202/20/20 ‘paquig
Wvb od (Qwo9
eGueyo XY 00'r ozoz/ez/vo —_—Oz0z/éT/20 XT) SW 09 - ensdeo Bugg auRexowoyy S8Tset og Aha ‘A21EN
[ “pemausy : Nud y9b od (woos
;  UORdOSeld 00'r Oz0z/TT/S0 6 T0z/6T/90 X T) SW 008 - 371Ge) Guig9g uajosdng] ST8PZT Od Sluuad “aI
“pamauay Piq od (SWwo0sxz)
uondiiosaud 00°r Ozoz/TI/SO — 6E0Z/6t/90 SW 00ST - 32192) Guoog unUsdyavD == 7T8b<E =O s}uUaG ‘EI
- pamoausy
uopuasaua 0o'e Oz0z/TT/S0 6102/6 /90 papauip se asp) - ase jeyuaq auajoig 808PZT Od Siuuag ‘IW I
pamousy ynow Alp 103 papeau se 40 Ajlep sown aouuy
uondyoseg 00'€ Oz0z/TT/SO —6TO/6T/90_— PaPauIp se esury - esurY YINOW Aiq suaIO}g LO8béT OG Siuuag * “JIN .
pameusy unow Alp JOj Nud PA ;
uopdioseid 00°€ Ozoz/TT/SO_—GTOZ/6T/90~—Od (OWS XT) OWS -321qe} Bug auidiero}g - ZO8bZT Od Stuuaq “Vay
poMmaudy : quowajddns jeuoguznu 404 Ajlep 321V)
uonduosaid 00°2 Ozoz/TT/So  6T0z/6T/90 8Sf] - Juawa|ddns jeuOALNY UOReWeD €O8P¢T OG Sluusq “SII
pamauay woedASuOd JO) NYd Pid J83eM Ui pax eee
uoRdLosedg 00'z Oz0z/Tt/SO _ 6 t0z/6T/90 ye T_- Uepesy) Jered Joqly wNASd 908bZT Og sluuad “IN
pamoausy papep se Aflep sainquap Jo) asp)
uoAduoselg 00°T O2OZ/TT/SO — GTOZ/6T/90 «=~ Weed BAlsaupy jequaq jeu|6UO Juapoxi TT8p<4t og sjuueq “eld
pamauoy siseyiosd 40} GO eale — — ;
uonduoseig 00'T O2Oz/TI/SO _—«6TOZ/6T/90 ~— papaye 0] Addy - weein %50'0 joseiaqo|D SO8PZT Oa siuag YoWW |
pamauay pb od
uonduasald 00'T Ozoz/TI/so_ 6 TOz/6t/90— (OWT8 X 1) OW Tg - 32198) Gwtg D3 uuidsy 608PZT Od Sluuaq “eI
pamauay SHb od (5W0z ees
uogduosaid 00'T OzOZz/TT/SO_—«GTOZ/6T/90 = XT) SWOZ. - J219&) Boz UNEYseAWIS pOSh~éT Og sluuag “aI
pamausy pb od (SowosT x
uoRduosag 00'T OzOz/TT/SO — 6T0Z/6T/90 ~—« T) SOW OST - 13193 Bowost SUIXOIAYOADT bI8béT OG Sluuad “9IIIW
[pany oe ie Sassea rer mms
| - WORdHOsezg 00’ _ O20z/TT/S0 6 T0z/97/90 € - juawalddns jeuonuynN uopeweD STZSZT od sjuuag ‘sayy |
uoseay QO saegosessy sjeqdo}g  d}eq HeIS ~ Big/bns Ba 40}30q
Aioqsip seq
dp AtoBeig ‘edieog «= SUE AOpUaYC 850/949 <Mepuayo.

 

Hodsy uoydioseig
SUONIB1OD JO Jualuedaq

A.45
 

 

 

 

 

 

 

 

 

 

 

 

 

 

v jopebey SUO])Ad0) JO JusUedaq Guypayjayd'uuyybiey Aq 77:90 0202/20/20 :paquig
9p ie}0L
Shep £ X piq od (QWO9T-008 XT) - 3281423
00°z 0z0z/ST/TO §~—-Oz02/80/To (6w99T/008) Sa dWL/a|ozexomjaweyins 66TE8T Od Sluuag “AIIW
Aep 82u0 188 Yeo Uj Sdoip € |insuT ———- —
i 00°€ 0Z0¢/90/20.__—-0z0z/80/To ~—- uolsuadsns ong DH/UlxAwlAlog/uIsAWOaN QOZEST _ Od Sluuag “ay |
pamauay Wb od (5wo9 .
uoRduoseld 00'T 0z0z/6T/20 6 T02/6Z/OT X T) DW 09 - ainsdes Bugg sunaxowoyy 92808T Od Alobaip “1a);e)
 poMmauisy Koike 10) Nd SH 32 Od (Sael Swoe meen
|__Uonduosaug 00'T Oz0z/61/20_—« 102/6z/oT XT) OW OE - 30192) Bwoe suldezy oI £é808T Od AloBalg “uayjoy
. 3s0
BSESIDU! UY} SAP 09 40) SH 7e Og (Saar ,
00'T 0Z0Z/6T/bO } ~—- ozoz/oz/z0 SWS XT) OWS -381qGe} Bwg |zedau0g O6TS8T 0 AloBald ‘raya
PonuUudssip Sndoy /UOe{qUBSUOS Joy SHB od (OWiog “eee ene _—
; Jopog 00°F Oz0z/ez/r0 —_—dOz0z/Ez/y0 XT) DW 08 - aInsde Bug sunaxowoyy 989881 Od AioBein ‘aay
panuguoasip uonIUBod 105 Sb od
Jopog 00'T Oz0z/2z/v0 —ozoz/ez/vo «= (QWOT XT) SWOT - 3219) Buoy |Izedauog v8988T Od AloBauy “Jajay
r ’ (GSeoibiT eBdstIOp IE Shep nati ae HO
: panuguossip £ UEIS ) UoReNUADUOD Joy Wyb od (QWOR
: Jop0q. 00'T | 020z/Z7/p0 += oz0z/0E/v0 X T) DW 08 - ainsdeo Bugg sunaxowoyy S8988T Od AloBalp ‘ajay
— uoseoy AO djeq Ssea[Ny 33eq dojs 3}&q Hes Bisg/bniq #XU 4opo0q
Atoysip seg

 

 

_ ip foGaig ‘edieog «= WN JapuayO

Hoday uondiosaig
SUO!P2OD JO Justwupedag

BS0Z0L9  MEpUaYO'

A.46
9218
DONEPEZIL - ORAL 9218

(doh-NEP-eh-zil)
COMMON BRAND NAME(S): Aricept
USES: This medication is used to treat Alzheimer's disease.

HOW TO USE: Take this medication orally. It is usually taken once
daily just before bedtime. This medication may be taken with or
without food.

If you experience sleeping problems (e.g., insomnia), consult
your doctor about switching to morning dosing.

It may take a few weeks before the full effects of donepezil
are noticed. Take donepezil exactly as directed. Do not stop
taking it or increase the dosage unless your doctor instructs you
to do so.

SIDE EFFECTS: Donepezil may cause nausea, diarrhea, vomiting,
insomnia, muscle cramps, unusual tiredness or loss of appetite. If
these effects continue or worsen, contact your doctor.

Unlikely but report: headache, dizziness or fainting, weight
loss, vision problems, chest pain, joint pain, depression, unusual
dreams, drowsiness, new mental changes, rash, stomach pain,
frequent urination, unsteadiness. .

Very unlikely but report: slow or irregular heartbeat, slurred
speech, seizures, black stools.

If you notice other effects not listed above, contact your
doctor or pharmacist.

PRECAUTIONS: Tell your doctor if you have: seizures, liver “-
disease, heart problems, stomach or intestinal problems, lung
disease, allergies (especially drug allergies).
Because of the possibility this drug will make you dizzy and
- affect coordination, do not drive or operate machinery until you
get used to the drug's effects. Limit or avoid alcohol intake as
it may increase the possibility you will get dizzy or sleepy.
This medication should be used only when clearly needed during
pregnancy. Discuss the risks and benefits with your doctor. It is
unknown if donepezil is excreted into breast milk. Consult your
.doctor before breast-feeding.

OVERDOSE: If overdose is suspected, contact your local poison
control center or emergency room immediately. Symptoms of

overdose may include severe nausea, vomiting, sweating, slow
pulse, dizziness, lightheadedness, slow breathing, and seizures.

Page 1

A.47
Case 1:94-cr-01119-ERK Document 1049-1 Filed 10/30/20 Page 48 of 70 PagelD #: 2121

9218
NOTES: Do not share this medication with others.

MISSED DOSE: Take any missed dose as soon as possible but not if
it is almost time for the next dose. If it is time for the next
dose, skip the missed dose and resume your regular schedule. Do
not "double-up" the dose.

STORAGE: Store at room temperature between 59 to 86 degrees F (15

to 3@ degrees C). Keep away from moisture and sunlight. Do not
store in the bathroom.

Page 2

A.48
4047
MIRTAZAPINE - ORAL 4047

(mer-TAZE-uh-peen)
COMMON BRAND NAME(S): Remeron
USES: Mirtazapine is used to treat depression.

HOW TO USE: Take this medication by mouth once daily preferably
at bedtime, or as directed by your doctor. The dosage is based on
your medical condition and response to therapy.

It may take up to two weeks before the full benefit of this
drug takes effect. Therefore, do not increase your dose or take it
more frequently than prescribed. Consult your doctor.

SIDE EFFECTS: Drowsiness, dizziness, dry mouth, constipation,
increased appetite, or weight gain may occur. If any of these
effects persist or worsen, notify your doctor.

Tell your doctor immediately if any of these serious side
effects occur: swelling of hands or feet, muscle pain, mental/mood
changes.

Tell your doctor immediately if any of these unlikely but
serious side effects occur: back pain, shakiness (tremor),
increased urination.

Tell your doctor immediately if any of these highly unlikely
but very serious side effects occur: persistent sore throat or
fever, chills, trouble breathing, chest pain.

If you notice other effects not listed above, contact your
doctor or pharmacist.

PRECAUTIONS: Tell your doctor your medical history, especially
of: kidney problems, liver problems, other mental/mood conditions
(e.g., bipolar disorder), seizures, heart disease, strokes, high
cholesterol, any allergies.

This drug may make you dizzy or drowsy; use caution engaging in
activities requiring alertness such as driving or using machinery.
Limit alcoholic beverages.

To minimize dizziness and lightheadedness, get up slowly when
rising from a seated or lying position.

Caution is advised when using this drug in the elderly because

they may be more sensitive to the effects of the drug.

This medication should be used only when clearly needed during
pregnancy. Discuss the risks and benefits with your doctor.

It_is not known whether this’ drug passes into breast milk.
Consult your doctor before breast-feeding.

OVERDOSE: If overdose is suspected, contact your local poison
control center or emergency room immediately. Symptoms of overdose
include: disorientation, memory problems, unusually fast
heartbeat.

NOTES: Do not share this medication with others.

Laboratory and/or medical tests may be performed to monitor
your progress.

MISSED DOSE: If you miss a dose, use it as soon as you remember.
If it is near the time of the next dose, skip the missed dose and
resume your usual dosing schedule. Do not double the dose to catch

up.

STORAGE: Store at room temperature between 59 and 86 degrees F (2
Page 1

A.49
Case 1:94-cr-01119-ERK Document 1049-1 Filed 10/30/20 Page 50 of 70 PagelD #: 2123

4047
to 30 degrees C) away from light and moisture.

Page 2

A.50
SCARPA, GREGORY #6767058 Rx# 190048

 

Read this medicine information sheet carefully each time you get this medicine filled. You must carefully read the
“Consumer Information Use and Disclaimer" below in order to understand and correctly use this information.
This information is for MALE patients only. It does NOT include important information for FEMALE patients.

Metoprolol Extended-Release Tablets

Pronunciation (me toe PROE lole)
Brand Names: US Toprol XL.

  
 

ERE EPCS ETE

      

 

* Do not stop taking this drug all of a sudden. If you do,
chest pain that is worse and in some cases heart
attack may occur. The risk may be greater if you have
certain types of heart disease. To avoid side effects,
you will want to slowly stop this drug as ordered by
your doctor. Call your doctor right away if you have
new or worse chest pain or if other heart problems
occur.

 

 

 

 

‘aE

* Itis used to treat high blood pressure.

 

« Itis used to treat chest pain or pressure.
* Itis used to treat heart failure (weak heart).

« It may be given to you for other reasons. Talk with the
doctor.

 

any other drugs, foods, or substances. Tell your doctor
about the allergy and what signs you had.

* If you have any of these health problems: Certain
types of abnormal heartbeats called heart block or
sick-sinus syndrome, heart failure (weak heart), low
blood pressure, poor blood flow to the arms or legs,
shock caused by heart problems, or a slow heartbeat.

* Ifyou have any of these health problems: Asthma or
other breathing problems like COPD (chronic
obstructive pulmonary disease).

This is not a list of all drugs or health problems that
interact with this drug.

Tell your doctor and pharmacist about all of your drugs
(prescription or OTC, natural products, vitamins) and
health problems. You must check to make sure that it is
safe for you to take this drug with all of your drugs and
health problems. Do not start, stop, or change the dose of

and dentists.

Avoid driving and doing other tasks or actions that call
for you to be alert until you see how this drug affects
you.

To lower the chance of feeling dizzy or passing out,
rise slowly if you have been sitting or lying down. Be
careful going up and down stairs.

Check blood pressure and heart rate as the doctor has
told you.

Have blood work checked as you have been told by
the doctor. Talk with the doctor.

This drug may affect certain lab tests. Tell all of your
health care providers and lab workers that you take
this drug. .

This drug may hide the signs of low blood sugar. Talk
with the doctor.

If you have high blood sugar (diabetes), you will need
to watch your blood sugar closely.

If you are taking this drug and have high blood
pressure, talk with your doctor before using OTC
products that may raise blood pressure. These include
cough or cold drugs, diet pills, stimulants, ibuprofen or
like products, and some natural products or aids.

* This drug may make it harder to tell if you have signs |

  

WARNING/CAUTION: Even though it

of an overactive thyroid like fast heartbeat. If you have
an overactive thyroid and stop taking this drug all of a
sudden, it may get worse and could be life-threatening.
Talk with your doctor.

If you have had a very bad allergic reaction, talk with
your doctor. You may have a chance of an even worse
reaction if you come into contact with what caused

your allergy. If you use epinephrine to treat very bad
allergic reactions, talk with your doctor. Epinephrine
may not work as well while you are taking this drug.

Talk with your doctor before you drink alcohol.

   
 

ROSES 2

 

may be rare, some

any drug without checking with your doctor. people may have very bad and sometimes deadly side
effects when taking a drug. Tell your doctor or get medical
help right away if you have any of the following signs or
symptoms that may be related to a very bad side effect:

 

* Signs of an allergic reaction, like rash; hives: itching;

 

* Tell all of your health care providers that you take this red, swollen, blistered, or peeling skin with or without
drug. This includes your doctors, nurses, pharmacists, fever, wheezing; tightness in the chest or throat;
Wolters Kluwer Clinical Drug Information Page 1

A.51
SCARPA, GREGORY #6767058 Rx# 190048

trouble breathing, swallowing, or talking; unusual
hoarseness; or swelling of the mouth, face, lips,
tongue, or throat.

* Low mood (depression).

* Very bad dizziness or passing out.

* Chest pain that is new or worse.

* An abnormal heartbeat that is new or worse.
* Slow heartbeat.

* Shortness of breath, a big weight gain, or swelling in
the arms or legs.

 

All drugs may cause side effects. However, many people
have no side effects or only have minor side effects. Call
your doctor or get medical help if any of these side effects
or any other side effects bother you or do not go away:

* Feeling dizzy, tired, or weak.
¢ Diarrhea, upset stomach, or throwing up.

These are not all of the side effects that may occur. If you
have questions about side effects, call your doctor. Call
your doctor for medical advice about side effects.

You may report side effects to the FDA at 1-800-332-1088.
You may also report side effects at
hitps:/Awww.fda.gov/medwatch.

6
‘Dealer iar a eating ere

Use this drug as ordered by your doctor. Read all
information given to you. Follow all instructions closely.

 
 
  

Pea OE OR ENE ay YEE

¢ Take with or right after a meal.
« Swallow whole. Do not chew or crush.
* You may break the tablet in half. Do not chew or crush.

* Keep taking this drug as you have been told by your
doctor or other health care provider, even if you feel
well.

 

¢ Skip the missed dose and go back to your normal time.

« Do not take 2 doses at the same time or extra doses.

 

* Store at room temperature in a dry place. Do not store
in a bathroom.

« Protect from heat.

* Keep all drugs in a safe place. Keep all drugs out of
the reach of children and pets.

* Throw away unused or expired drugs. Do not flush

down a toilet or pour down a drain unless you are told
to do so. Check with your pharmacist if you have
questions about the best way to throw out drugs.
There may be drug take-back programs in your area.

 

nena

« {f your symptoms or health problems do not get better
or if they become worse, call your doctor.

* Do not share your drugs with others and do not take
anyone else's drugs.

* Some drugs may have another patient information
leaflet. Check with your pharmacist. If you have any
questions about this drug, please talk with your doctor,
nurse, pharmacist, or other health care provider.

¢ If you think there has been an overdose, call your
poison control center or get medical care right away.
Be ready to tell or show what was taken, how much,
and when it happened.

 

not to take this medicine or any other medicine. Only the
healthcare provider has the knowledge and training to
decide which medicines are right for a specific patient.
This information does not endorse any medicine as safe,
effective, or approved for treating any patient or health
condition. This is only a brief summary of general
information about this medicine. it does NOT include ail
information about the possible uses, directions, warnings,
precautions, interactions, adverse effects, or risks that may
apply to this medicine. This information is not specific
medical advice and does not replace information you
receive from the healthcare provider. You must talk with
the healthcare provider for complete information about the
risks and benefits of using this medicine.

 

Issue Date: 5/6/2020
Database Edition 20.2.1.002
Copyright 2020 Wolters Kluwer Clinical Drug Information,
Inc. and its affiliates and/or licensors. All rights reserved.

 

Wolters Kluwer Clinical Drug information

Page 2

A.52
IOWA MEDICAL & CLASSIFICATION CENTER PHARMACY

Scarpa, Gregory #6767058 ISP / Housing Unit 3A-Pod
METOPROLOL 50MG XL TABLET

May Make You Dizzy. Check With Doctor Before Drinking Alcohol. Use Care When Operating A Vehicle, Vessel, Or
Other Machines.

Take This Drug Preferably With Or Right After A Meal.
Swallow Whole. Do Not Chew Or Crush.
Do Not Take Other Medicines Without Checking With Your Doctor Or Pharmacist.

Take Or Use This Medicine Exactly As Directed. Do Not Skip Doses Or Discontinue Unless Directed By Your Doctor.

Medication Self-Administration Rules

« You are responsible for making sure that the name of the medication on the unit dose packaging you receive is the same as the
medication on the label and that the name and ID number on the label are your name and number..

«Keep your medications locked up in your housing area. The only medications you may carry with you are nitroglycerin for chest
pain and inhalers for breathing difficulty.

«Do NOT remove your medication from its packaging and labeling until you are ready to take it. Unlabelled and/or unpackaged
medication is CONTRABAND.

«You must turn in all unused supplies of discontinued or unexpired medications to health services.

* Your prescription is valid until the expiration date on the label or until 90 days after your release date, whichever is sooner. You
will be given a 30 day supply of medication when you are released; you may have the remainder of the prescriptions transferred to
a community pharmacy to be filled at your own expense.

* This packaging is not for households with young children. Do not take this packaging to the visiting room or out of the institution
when you are released unless you have signed a Notice of Non-Child-Resistant Packaging Form

* It is YOUR responsibility to take your medication correctly and to reorder it before you will run out. Failure to do so may result in
loss of eligibility to participate in the Medication Self-Administration Program.

« Federal law prohibits the transfer of this drug to any person other than the patient for whom it was prescribed. Do not sell, trade,
or give your medication to another offender. Violation of this rule can result in a major report and loss of eligibility to participate in
the Medication Self-Administration Program.

IOWA MEDICAL & CLASSIFICATION CENTER PHARMACY
REFILL PICKUP FORM

Scarpa, Gregory #6767058 ISP / Housing Unit 3A-Pod
METOPROLOL 50MG XL TABLET -- TWI PHARMACEUTICALS -- QTY: 30.00 Order Expires: 11/22/2020

[] THE SAM MEDICATION LISTED ABOVE IS READY FOR PICKUP. PLEASE REPORT TO HEALTH SERVICES

 

ON DATE: AT YOUR FACILITY'S SAM PILL LINE TIME TO PICK IT UP.
YOU MUST BRING YOUR EMPTY WITH YOU AND TURN IT IN TO GET
YOUR REFILL.

A.54
 

FDA

Patient Information Sheet

Atomoxetine (marketed as Strattera)

This is a summary of the most important information
about Strattera. For more information, talk to your
healthcare professional.

 

FDA ALERT [09/2005] Suicidal Thinking in
Children and Teens

* Strattera may increase thoughts of suicide or
suicide attempts in children and teens.

* Call your child’s healthcare professional right
away if your child or teen has:

* new or increased thoughts of suicide
* changes in mood or behavior including
becoming irritable or anxious

The label for Strattera is being revised to include the
above warnings.

This information reflects FDA's current analysis of data
available to FDA concerning this drug. FDA intends to
update this sheet when additional information or analyses
become available.

What Is Strattera?

Strattera is used to treat a condition called Attention-
Deficit with Hyperactivity Disorder (ADHD) in
children, teens, and adults. Strattera has not been studied
in children under 6 years old.

Who Should Not Take Strattera?

You should not take Strattera if you:

e are taking a medicine called a Monoamine
Oxidase Inhibitor (MAOI). Do not take Strattera
for at least 2 weeks after you stop taking a
MAOI. Do not take a MAOT for at least 2 weeks
after you stop taking Strattera.

* have an eye disease called narrow angle
glaucoma

What Are The Risks?

The following are the major potential risks and side
effects of Strattera, However, this list is nat complete.

FDA,

The following are the major potential risks and side
effects of Strattera therapy:

¢ Suicidal thoughts or actions: Strattera may
increase thoughts of suicide or suicide attempts
in infrequent cases. Call you doctor right away
if you become irritable or anxious or have other
mood changes, or if you have thoughts of
suicide. :

e Liver Damage: Strattera can cause liver
damage in rare cases. Call your doctor right
away if you have itching, dark urine, yellow
skin or eyes, upper right-sided stomach area
pain, or unexplained “flu-like” symptoms. -

¢ Weight Loss/Slowed Growth: Some people may
lose weight while being treated with Strattera. It
is not known if growth will be slowed in
children who use Strattera for a long time.
Height and weight should be watched in children
who are taking Strattera.

¢ Impaired Motor Skills: Do not drive or
operate dangerous machines until you know
how Strattera affects ‘you.

Some common side effects that may occur with
Strattera in children include:

upset stomach
decreased appetite
nausea or vomiting
dizziness

tiredness

mood swings

Some common side effects that may occur with
Strattera in adults include:

constipation

dry mouth

nausea

decreased appetite
dizziness
problems sleeping
sexual side effects
problems urinating
menstrual cramps

Questions? Call Drug Information, 1-888-INFO-FDA (automated) or 301-827-4570

‘Druginfo@cder fda. gov

A.55
 

FOA

Patient Information Sheet

Atomoxetine (marketed as Strattera)

These are not all of the side effects reported with
Strattera. Your healthcare professional can give you a
more complete list of side effects.

What Should I Tell My Healthcare Professional?

Before you start taking Strattera, tell your healthcare
professional if you:

¢ have or had liver problems. You may need a

‘lower dose of Stattera.

e have high blood pressure. Strattera can increase
blood pressure.

e have problems with your heart or an irregular
heartbeat. Strattera can increase heart rate
(pulse).

e have low blood pressure. Strattera can cause
dizziness or fainting in people with low blood
pressure.

° are trying to become pregnant, are already
pregnant, or are breast-feeding.

FDA

« havea problem with depression or suicidal
thinking.

Can other Medicines or Food Affect Strattera?

Strattera and certain other medicines can interact with
each other. Tell your healthcare professional about all
the medicines you take including prescription and non-
prescription medicines, vitamins, and herbal
supplements. Some medicines may affect how Strattera
works or Strattera may affect how your other medicines
work. Know the medicines you take. Keep a list of them
with you to show your healthcare professional.

Questions? Call Drug Information, 1-888-INFO-FDA (automated) or 301 -827-4570

Druginfo@cder fda.gov

A.56
we oeez 0Z0Z/PZ/60 @ jo 4 obeg SUOHISLIOD jo JuaLUedaq emo}
(iequso/sn) We 00:2 0Z0Z ‘6h Joquidydas ‘Kepimjes -yeys
_snered a
peoy SIA C@piA euUesg ‘youueg 4M-gSG0/9/9 - AioBaig ‘edueos UONEUSIA COplA YOHEISIA OOPIA YATIZOW'ASSONIT = wed Ze21, OcOZ/ZL/60

NOSGOG'VGNVNY We yi:Lozoz/eL/60

 

““BuIyoyy:

 

Oz0z/S1/60

 

-“BuIyoug, - tepueyo

HOD. HOIS ~ Seotnieg WHieO} NOSCOG'VGNVINY < we 98:5 ozOzoL/60

“ JOpuayd

 

ey Oy Sit u Buisc

(wisisea/Sr}) Wd 00:€ 0¢0z ‘EL Jequiejdeg ‘Aepung

(uieysea/SN) Wd 08:2 0202 ‘EL sequieydag. ‘Aepuing -euuy ye}s 10
WaSeI/SN :eudzatlil} J

 
   

JSIA aNUILU OZ ‘painpayos seynujw O¢ :uoReing
{lenusc/sn) We 00:2 0202 ‘EL Jequiaydag ‘Aepung :pug
(IEHUAO/SN): We OS:1 0ZOZ ‘EL Jequiades ‘Aepung “yels
stejeq

peoy USIA OaplA AioGei5 ‘edieos ym 9902979 - AioBes6 ‘edieos UONENSIA OBPIA, UOHeYSIA CAPA YSTISOWAASGNI = We $S:01-0Z02/1.1/60
(usa}S85/S/). WV. 0€:LL 020% ‘p Jequieideg ‘Aepisy -atuy puasoysiA,
(wiayseg/Sn) WY 00:1 +-0202 ‘b sequiadeg ‘Aepyy sou) ue}s JOYS,
Ua}SeQ/Sp} ‘AuOZaUil] JOHSIA

JSIA a)NUILU OZ ‘Peynpauos seynuilu Og -uoHeIng
(tequea/sn) WY O€:01 020 ‘y Jequaydag ‘Aepu :pus
(lequegisn) W¥ 00:01 Oz0z ‘psequiaydag ‘Aepuy "He}S.
sHeieq
peey USIA O@plA Uoy{ ‘ZaleA WIM 960/919 - AloBalg ‘edivag UOHEYSIA C@piA

1 AB UID.

YATISOW AASGNIT ud GE: OZOZ/LE/80

   
 

     

 

JoyoqIm jusuUIOdde ~

 

We 12:2 Ozoz/Sz/9

 

 

“soimjueg _ we 46:9 ozozrezigo

  

   

  

UNeB siqnoy OulABY tu) 6 o
(uiajsea/sn Wd 0&°€ 0202 “6z IsnOny ‘Aepunjes :owy pus JOUSIA

(urajses/Sn) Wd 00°€ 0z0z ‘6z JsnBny ‘Aepinyes aun pels JOUSIA
Ua]Se/Sf) :euoZaWy LOTISIA,

 

0... we 0g:9 ozdz/oz/a0 ”

 

WSA.eyNUl QZ ‘pa|npayos seynuiw og suonewnG
(lequeg/sn) Wd-oe¢ 0207 ‘ez IsnBny ‘Kepinjes :puy
(leaueo/sn) Wd 00:2 0202 “6z. IsnBny ‘Aepanjes.-ueys

sHejeq
peoy USIA OaplA BuUesd ‘oULieg UlIM.gg0/979 - Bain ‘edieag UONELSIA COPIA, UOHEUSIA SOPIA MSTIOWAASGNIT §=we Zo:Lt Ozoz/rz/90
snyeys IXOL yoafiqns xoqen souny ajeg abessay

     

    

eS0L929

Satan TEESE

° SExOog|leW IIV - 0Z0Z/7Z/60 OL OZOZ/EZ/80 Woiy Sebessey YsoIy

Yodey |v sobessayy ysory

   

A.57
lowa State Penitentiary orders new restri
COVID-19 cases found

Nick Weig 10/5/2020

 

 

© Provided by KGAN Cedar Rapids

The lowa Department of Corrections has imposed new restrictions
on inmates at the lowa State Penitentiary in Ft. Madison after three —
inmates tested positive for COVID-19.

Right now, three inmates and four staffers have tested positive for
the virus. 22 others working at the state prison have recovered. This
is far from the first outbreak of COVID-19 in state-run prisons. The

.A58
Case 1:94-cr-01119-ERK Document 1049-1 Filed 10/30/20 Page 58 of 70 PagelD #: 2131
deadliest was in the Fort Dodge center, where 360 inmates were

infected and recovered, but three others died.

According to the Department of Corrections, inmates have been
placed on restricted movement, and additional testing is being
conducted. The restrictions also prohibit video conferences with
loved ones.

For complete information on the status of the pandemic in lowa's
state prisons, click here.

A.59
Quick stats

 

 

 

 

 

 

 

 

 

 

 

COVID
Prison Inmates Inmates Inmates Staff Staff Related
Tested Positive Recovered Positives Recovered inmate
Deaths
Anamosa 286 0 0 1 8 0
Clarinda 2,546 29 31 3 4 0
Fort = 3994 4 361 4 45 3
Dodge
ICIW 322 0 0 2 11 Q
IMCC* 6,058 3 317 2 40 1
ISP 1,325 27 5 4 26 0
Mt 2856 9 437 0 11 0
Pleasant
Newton 494 0 2 2 6 0
North
Central 185 0 0 1 1 0
Total 18,066 69 1,153 13 452 4

 

 

 

(Last update: 10/14/20)

*Some staff data is reliant on self-reporting.

**4/22/20 Update: The department began conducting extensive testing at IMCC.
** 7/2/20 Update: The department began conducting extensive testing at FDCF.

10/2/20 Update: Due to new positive cases at CCF and ISP, these facilities have been placed on restricted movement, and
additional testing is being conducted. Video visitation will not be available at either facility until movement status has returned to
normal.

Definitions:
Inmates tested: Means tests administered to inmates; may include individual inmates that were tested multiple times.
Inmates positive: Means inmates that are currently considered "positive," whether symptomatic or asymptomatic, but have not

qualified as “recovered.”
Inmates recovered: Means inmates that have had COVID-19, but have qualified as recovered from their illness and are believed

to no longer be contagious.

A.60
Quick stats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVID
Prison Inmates Inmates inmates Staff Staff Related
Tested Positive Recovered Positives Recovered Inmate
. Deaths
Anamosa 310 0 0 2 8 0
Clarinda 2,769 6 56 4 5 0
Fort. 4,096 0 362 0 46 3
Dodge
ICIW 333 0 0 0 13 0
IMCC* 6,473 3 321 0 42 1
ISP 1,570 15 19 3 26 0
Mt. 2,993 5 445 3 1 0
Pleasant
Newton 510 0 2 3 7 0
North
Central 187 0 0 2 1 0
Total 19,241 29 1,205 17 159 4

 

 

(Last update: 10/20/20)

*Some staff data is reliant on self-reporting.

**4/22/20 Update: The department began conducting extensive testing at IMCC.
“ae 7/2120 Update: The department began conducting extensive testing at FDCF.

10/2/20 Update: Due to new positive cases at CCF and ISP, these facilities have been placed on restricted movement, and
additional testing is being conducted. Video visitation will not be available at either facility until movement status has returned to
normal. ,

Definitions:
inmates tested: Means tests administered to inmates; may include individual inmates that were tested multiple times.
Inmates positive: Means inmates that are currently considered "positive," whether symptomatic or asymptomatic, but have not

qualified as "recovered." ;
Inmates recovered: Means inmates that have had COVID-19, but have qualified as recovered from their illness and are believed

to no longer be contagious.

A.61
 

Yo. a oo

 

 

 

   

dinar), 4 4 ae Onnd Ane 2 = wou wine OD seit. FARK or
“fone. ddan, Mina ome GK BOQ monn. Bitsnsarh use ular dood oh taSee |
aA Ou Qites ea. wd Neve on PAL oo : a

Ss at 29. on x 13!

 

 

 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

= = ot ReaD aE Os

 

 

oY Sher no WR aon ALD

 

 

 

 

IE eal eg eR
e

Laaey. ee, \2 cy ik meer nws

 

Meee Qaro iy, emmy ds

 

’ Ga Ss Om, =~ 4 owen
a On 7 a Os oe ), XX)

zs LYNN SAS

  
 

 

 

H—bdarag bide of ae Quad
Qs

Q- Awrrrox ros Nace SLD 0 nherne lyin

 

4 “he AVonAiers

=

 

 

 

oS

   

 

 

A.63
 

a So ne

 

 

 

 

 

 

A.64
 

rn ey comes,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.65
EE TEE OES IE NINA RRNA ENA NENE OSE TEWPISPNE CRF OIL UL/ODOD

Deanna Bennett
5316 Ridgewood Road East
Springfield, OH 45503

August 19, 2020

The Honorable Edward R. Korman
United States District Judge
United States Courthouse

225 Cadman Plaza East

Brooklyn, New York 11201

Re: USA vs. Gregory Scarpa, Jr
Case No. 94-CR-1119 (ERK)

Dear Judge Korman:

Iam writing this letter on behalf of Gregory Scarpa, Jr., the defendant in the above
referenced matter.

My name is Deanna Bennett and I currently reside in Springfield, Ohio, where I work as
a legal assistant in an attorney’s office. I met Greg in June of 2017, seven months after a friend
of mine asked if I would send a card of encouragement to a prison inmate who had been
struggling with some health-related issues. I have since communicated regularly with Greg by
letters and telephone and, prior to the recent COVID19 restrictions, by visiting with him at least
once a month.

When I first met Greg, I knew little of his past lifestyle or why he had been incarcerated.
After several letters we had written to one another, phone calls and frequent visits, I grew to see
the loving person that I believe Greg is today. Let me share with you one perfect example. I
have a sister, Susie, who is 67 years old and intellectually disabled. She has the mentality of a
young child and cannot really read or write. However, she is as “wise as an owl”. Greg has sent
and still continues to send, my sister beautiful “homemade” cards for the holidays that always
brighten up my sister’s face. When I am on the phone with Greg and he hears that I am with
Susie, I will put him on speaker phone, and he will talk to her for a few minutes. The highlight
of Susie’s day is allowing her to share with Greg that she loves him and she prays for his health,
but most of all that God loves him. So wise, yet so childlike.

A.66
NE SDE RENIN Bee FV TEE POU LAN TPO LJOL/ODUD

In addition, I have visited Greg often and I have heard so much positive feedback, both
from prison staff about how “Scarpa” is a great guy, and also from other inmates he has
mentored along the way, especially the younger kids that come into the institution. So many
look up to him because he has been locked down for so many years. They know he shares the
truth about prison with them, and they listen when he tells them how everyone should conduct
themselves with respect for each other and the prison staff.

Talso stay in close contact with Greg’s four children and his five grandchildren. Greg
went to prison when all of his own children were so young that his absence had a huge impact on
their upbringing. I can relate to that because I lost my father when I was just five years old. He
was walking across the street in the dark and was struck and killed by a car. Well, today I am 55
years old. In a sense, my background and that of Greg’s children, growing up without a father,
were similar and traumatic, to say the least. Greg nevertheless stayed close to his kids and
looked out for them as best he could, and I know they all love him dearly to this day.

Your Honor, I believe one hundred percent that Greg has served his time well and has
always made it his business to steer clear of any trouble in prison. Despite the difficulties of
prison life that I can only begin to imagine, Greg has been a fine human being in all his years
inside and an inspiration to many of the younger inmates who are incarcerated with him. He has
an amazing heart and I believe that, if he is released while he still has the strength and health to
do so, he will make a successful return to society. He has shared with me many stories about his
past, which he is certainly not proud of, but he never shied away from taking full responsibility
for his past lifestyle and his commitment to avoiding any misconduct in his future, whether in
prison or out.

By the grace of God, if Greg is granted a compassionate release, he may have a few years
left on this earthly domain to be able to spend with his family and mine. I have one son, a 21-
year old college graduate who has spoken a number of times on the telephone with Greg and
enjoys their conversations. My sister Susie also looks forward to the day she can meet Greg. If
he is released, I plan to be at Greg’s side and help him learn how to live in a totally changed
society, and to do whatever I can to help his health improve. Greg has been away for 32 years,
and much has changed that he will need to adapt to, but I hope I can be a guide to him in all
things. I am committed to helping him tremendously along the way, whether with daily life, or
education, or his growing health concerns.

Greg and I both prefer to live in a location other than New York or New Jersey. Do not
get me wrong, I love the culture and diversity that the East Coast has to offer, but I believe we
would need to find a place that is calm and offers us both some serenity at this point in our lives.
We are inclined to move either to Florida, where he would be able to work for his sister, or to
Iowa, where Greg can be close to the doctors who are following his cancer care, or to my home
state of Ohio. Greg’s sister is happy to have him work from any location once I teach him how
to telecommute.

Greg turned 69 years old this year, and both his age and his declining health, I honestly
believe, eliminates even a possibility of any recidivism. The 32 years he has already served have

A.67
NET REI I EU Te PU LOA TD AAO LJOLVODOD

been a severe punishment, and there are no words to express how remorseful Greg feels. As I
said before, I have come to deeply believe that Greg is an incredibly good person, despite the
serious mistakes of his past. He is caring, often sharing food that he is unable to eat with other
inmates. He is so much smarter now, with a balanced outlook on life, and so many completed
programs to his credit. I would also like your Honor to know that I have not only raised a son
who is moving forward with his life in a way that makes me proud, but I have never been in any
trouble myself and I am not about to start. I believe I will be a positive influence for Greg, and
his release would be a wonderful time for both of us, however long it lasts.

Your Honor, I know that you recognized that Greg’s poor health, his unusual and
significant contributions to law enforcement and public safety, and his exceptional prison record,
all called for a reduction in his remaining sentence when he was last before the Court. In the
years since then, I have witnessed his health further decline, and I sincerely believe he will die in
prison if he is required to serve the full term of his remaining sentence inside prison walls.

When I last visited with him before the COVID restrictions suspended all visiting, we often
“dined” from the vending machines because we spent many hours in the visitor’s room together
and got hungry. Every time, the dry items that are available from the machines made him choke
severely, and he had a hard time swallowing even moist items. I know when I have spoken to
him these last few months, his voice is often hoarse and raspy and I worry that he has had more
choking episodes that are pretty much a daily occurrence for him since his surgeries in 2014. I
was so glad that some of his fellow inmates were able to look out for him by Sitting with him
when he eats to help him when he chokes, but that safety net has been discontinued now too
while the prison enforces social distancing. Compared even to the best conditions at prison, I
know I could make Greg much more comfortable and perhaps even improve his health with
home cooked meals that he can swallow and enjoy.

The other troubling condition that I have noticed in the past year or so is that Greg’s
memory is failing. When I first knew Greg just three years ago, he seemed very sharp and had
good recall. Now when we speak, he often repeats the same story or asks me the same question
after I answered it only a few minutes earlier. I also bring my visitor’s card with funds to use in
the vending machines, and almost every time Greg takes it to bring us something to eat, he
forgets it in the machine and I have to remind him to go back and get it. He told me he has been
tested for his memory decline and did not do so well on the test they gave him. He is taking
medications now that are supposed to slow the progress of dementia, but this is another condition
that is making prison life all the more difficult for him now.

As I understand it, the law has now changed to give courts the power to recognize when
extraordinary and compelling circumstances warrant a defendant’s compassionate release. I
sincerely urge your Honor to recognize the decline in Greg’s physical and cognitive health, along
with his excellent record of rehabilitation and service to the public, and to grant Greg the
opportunity to spend his last years at home, surrounded by his family and friends who love him.

A.68
—— eS

NNN TE ENN EEE PE PEN PD rN OLODUD

At this point, I believe he has fully paid his debt to society, and keeping him in prison when he
can no longer adequately care for himself serves no purpose.

Again, your Honor, I understand the troubles that Greg had in his past because he has
admitted his wrongdoings to me. If Greg is granted a compassionate release, I will be there to
help him and make sure that he abides by every rule, and complies fully with all conditions of
home detention or supervision. I have a true passion for law and order, and your Honor may rest
assured that Greg will always be walking a straight line when I am in the picture. I feel that
Greg has already learned the importance of living by the rules, but I assure your Honor I will be
his backup to make sure he stays on the right path for the rest of his life.

Thank you, your Honor, for considering this letter and for recognizing that Gregory
Scarpa, Jr., was and is a man who deserves a lesser sentence, and who should be granted
compassionate release because he has already served such a long sentence, because his record in
prison has been exceptional, and because his health issues are making his life in a prison setting
just too difficult. Should you need to get in touch with me, I can be reached at (937) 561-1197.

Very truly yours,

DocuSigned by:
[ Deanna Butt

BSDDC26B758446F...
canna Bennett

A.69
 

 

=

yl, Iowa State Penitentiary
Felts of Opportunities Interoffice Memorandum
Randy Gibbs
Warden
Date: October 9", 2020
To: © ISP Population
From: Randy Gibbs, Warden

Subject: COVID19

Your cooperation over the last week is appreciated. It has not been an easy week for
anyone. | am happy to report that almost every inmate here cooperated with testing.
The very few that did not will Spend much more time behind a door in order to keep the

Staff and inmates at ISP safe.

The first round of test results showed that around two dozen inmates were positive for
COVID 19. As you know, moves were conducted yesterday. These moves placed all
positive inmates, as well as all presumptive positive inmates, in HU4 or on HU2B.

In order to ensure that all infected inmates are identified, a second test must be
conducted next week. Once those results are received, you will likely see some form of
normalcy return for those who test negative, Two negative tests are required to identify

“someone as negative. Staff follow the exact same guidelines.

Hang in there, for many of you the finish line is near!

RGAj

 

 

A.70
 

 

 

 

 

 

 

 

 

 

wa

 

 

 

 

 

 

‘Fedecay sh. Loe ‘QQ eso
Sine Ache Aa'ZL% OS.

 

 

 

 

 

 

A771
